 618DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPainters and Allied Trades District Council No. 51of the International Brotherhood of Paintersand Allied Trades, AFL-CIO and ManpnaroCorporation, Maryland and A.C. and S., Inc.Cases 5-CC-1036, 5-CB-4687, 5-CC-1038,and 5-CB-4689August 29, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT, DEVANEY, AND OVIATTOn December 18, 1986, Administrative LawJudge Marvin Roth issued the attached decisionThe Charging Parties and the General Counselfiled exceptions and supporting briefs, and the Re-spondent filed an answering brief' The Respond-ent filed cross-exceptions and a supporting bnef,and the Charging Parties and the General Counselfiled answering briefs Amicus curiae briefs werefiled by the Associated General Contractors ofAmerica and the American Federation of Laborand Congress of Industrial Organizations and theBuilding and Construction Trades Department,AFL-CIO 2For reasons explained below, the Board has de-cided to remand this proceeding to the administra-tive law judge for a further hearing and for a sup-plemental decisionThis case involves unfair labor practice chargesfiled by Manganaro Corporation and by A C &5, Inc (and its successor, Commercial InteriorBuilders, Inc , referred to as ACS or ACS/CIB),3against the Painters and Allied Trades DistrictCouncil No 51 (the Union), alleging that theUnion violated Section 8(b)(4)(1) and (n)(A) andSection 8(b)(3) by striking to force Manganaro andACS to sign an anti-dual-shop clause4 dunng con-'The Respondent and the Charging Party, Manganaro Corporation,Maryland, have requested oral argument Their requests are denied as therecord, exceptions, and briefs adequately present the issues and the posi-tions of the parties2 We grant the motions for leave to file bnefs as amicus curiae filed bythe Associated General Contractors of America and by the AmencanFederation of Labor and Congress of Industrial Organizations and theBuilding and Construction Trades Department, AFL-CIO'This case ongmally involved four Charging Parties•Manganaro,ACS, John Hampshire, and Maryland Drywall Prior to the hearing,Maryland Drywall reached a settlement with the Union and withdrew itscharges Shortly after the hearing started, Hampshire was given leave towithdraw Its charges and the complaint allegations involving Hampshirewere dismissed on motion of the General Counsel, following a non-Boardsettlement agreement Midway through the 22-day hearing, both Man-ganaro and ACS filed motions to withdraw their charges Subsequently,Manganaro filed a withdrawal of its prior motion to withdraw chargesOn April 8, 1986, the judge denied ACS's motion to withdraw chargesand accepted Manganaro's withdrawal of Its motion to withdraw itscharges4 An anti-dual-shop clause is a clause that seeks to protect the employ-ees in the bargaining unit from the effects of "double-breasting," a phe-nomenon that has swept through the construction industry in recentyears "Double-breasting" generally refers to a union employer's acquisi-tract negotiations between the Union and the Paint-ing, Decorating, and Drywall Finishing Contrac-tors of Washington, D C (the Association) Man-ganaro also filed an 8(b)(4)(i) and (n)(B) chargeagainst the Union, alleging that the Union refusedto refer employees to Manganaro to force it tocease doing business with Manganaro Brothers,Manganaro Industnes, and Manganaro Holdmg,3so that Brothers, Industries, and Holding will ceasedomg business with Sweeney unless the agreementsought by the Respondent is applied to SweeneyManganaro, ACS/CIB, and Sweeney (Mangan-aro's "dual shop") are engaged in the business ofinstalling drywall in the buildmg and constructionindustry Manganaro, Sweeney, and ManganaroCorporation, New England are owned by Mangan-aro Industries In 1977 the Manganaros incorporat-ed the Manganaro and Sweeney companies in theWashington, D C metropolitan area Manganarowas formed to operate as a unionized firm andSweeney as a nonunion firm In May 1981, Man-ganaro and ACS/CIB signed memoranda of under-standing binding them to the 1981-1984 contractbetween the Union and the Association Both Man-ganaro and ACS/CIB were signatories to contractswith Painters' locals in other jurisdictions and werebound, when working outside those jurisdictions,to abide by the Painters' contract in effect in thegeographic jurisdictionDunng negotiations for a successor contract, theUmon sought inclusion of an anti-dual-shop clausein exchange for a market recovery plan desired bythe contractors in order to make them more com-petitive with nonunion contractors By May 15, theexpiration date of the 1981-1984 contract, thepainting contractors had agreed to the terms of acontract, including acceptance of the Union's anti-dual-shop clause Because the drywall contractorsrefused to include the anti-dual-shop clause in thecontract, however, the Union and the drywall con-tractors were at impasse on May 15 From May 16until it was enjoined in November 1985 in a Sec-tion 10(1) proceeding, the Union refused to referemployees to the jobsites of Manganaro andACS/CIBThe judge found that the General Counsel hadestablished a prima facie case that the Union violat-tion, formation, or maintenance of a separate company to perform thesame type of work in the same geographic area covered by its unionagreement5 Manganaro Maryland, Manganaro New England, and Sweeney Com-pany are wholly owned subsidiaries of Manganaro Holding Company(Holding), which is a wholly owned subsidiary of Manganaro Brothers,Inc (Brothers), which is a wholly owned subsidiary of Manganaro Indus-tries, Inc (Industries) All six corporations are commonly owned bybrothers John and Frank Manganaro Prior to February 28, 1984, anotherbrother, Anthony Manganaro, was also a co-owner299 NLRB No 86 PAINTERS DISTRICT COUNCIL 51 (MANGANARO CORP )619ed Section 8(b)(4)(0 and (u)(A)6 in that the anti-dual-shop clause deals with the relationship be-tween the signatory employer and other "employ-ers" or "persons" within the meaning of the Act,and constitutes an agreement to "cease doing busi-ness" with other employers or persons within themeaning of Section 8(e) The judge did not addresswhether the clause has a secondary objective andthereby falls withm the general proscription of Sec-tion 8(e), or whether the Union's proposed clauseconstitutes a primary work-preservation clause andtherefore does not violate Section 8(e) 7The judge found that he was unable to resolvethis question because, in an Order dated Apnl 14,1986, the Board precluded him from consideringthis issue by quashing a subpoena directed to ACSfor the production of documents showing, interaim, bids and contracts in the Washington, D Cmetropolitan area, and commumcations amongACS and related corporations, including commum-cations related to the 1984 contract negotiationsThe Board also determined in an Order dated July16, 1986, that Russell Seifert's testimony concern-ing the relationship between ACS and related com-panies was not relevant because the complaint didnot allege that the Union had violated Section8(b)(4)(B) by coercing ACSThe Union has excepted to the judge's failure toaddress whether the preservation-of-work clausehad a lawful primary object and to the Board'sOrders of April 14 and July 16, 1986 On furtherconsideration of the relevance of the documentssought by the Union and the testimony the Unionattempted to elicit from Seifert, and in view of thenecessity of this information to resolve the work-preservation issue, we vacate the Board's Ordersdated April 14 and July 16, 1986, and we remandthis case to the judge to allow him to take addi-tional evidence and to determine whether theclause at issue is valid as a primary work-preserva-tion clauseIn order to define further the issues on remand,we have considered the judge's finding that Man-Sec 8(b)(4X0 and (n)(A) of the Act, in pertinent part, prohibits alabor organization from engaging in, or inducing or encouraging any in-dividual employed in commerce or in an Industry affecting commerce toengage in strikes or refusals to perform services, or threatening, coercing,or restraining persons engaged in commerce, or in an industry affectingcommerce, where in either case an object of such conduct is to force orrequire any employer or self-employed person "to enter into any agree-ment which is prohibited by Section 8(e)" of the Act The General Coun-sel alleges that the Union violated Sec 8(b)(4) by bargaining to Impasseon a contract containing the clause at issue, and by refusing to refer em-ployee-members to the jobsites of the Charging Parties for the purpose ofcompelling them to enter Into a contract containing that clause'Rather than addressing whether the clause falls within the generalproscription of Sec 8(e), the judge first addressed the applicability of theconstruction Industry proviso to Sec 8(e) and the 8(bX4)0) and (n)(A)and 8(6X3) allegations of the complaint The judge found the clausewithin the protection of the construction industry provisoganaro and ACS are part of the multiemployer bar-gaining unit of painting and drywall finishing con-tractors in the Washington D C area We find thatneither Manganaro nor ACS is a part of the multi-employer unitThe most recent collective-bargaining agreementbetween the Union and the Association was effec-tive from May 15, 1981, through May 15, 1984 8The contract lists 25 painting and decorating con-tractors and 13 drywall finishing contractors Thenamed drywall contractors include John H Hamp-shire and Maryland Drywall Company, two formercharging parties in this case, but do not includeManganaro and ACS/CIBBefore the negotiations began for the new con-tract, the Union and some signatory employers meton November 8, 1983, and discussed how to main-tain their position in the construction market andbecome competitive with the rapidly burgeoningnonumon market The employers wanted to partici-pate in the market-recovery program, and theUnion wanted to develop some program thatwould make the employers competitive The nego-tiations began on November 30, 1983,9 with repre-sentatives of 11 contractors, including Manganaro,present The employers presented a proposal thatfeatured wage reductions and greater employerflexibility in operations The Union rejected thatproposalThe next negotiating session took place on Janu-ary 4, 1984 10 At that meeting, the Union request-ed a letter of authorization from the contractors in-dicating "who will be represented as [association]members and who are independent contractors"Jim Ballard of Ballard & Associates, the contrac-tors' spokesman, responded that "all contractorsare sitting as independent contractors" The partiesmet again on February 15 The parties continued toexchange proposals, but could not agree on anyproposals The employers collectively formulatedproposals and responses to the Union's proposalsand announced their position through their spokes-manAt the February 22 session, Ballard again stated,in response to the Union's inquiry, that each con-8 The Union has historically negotiated a single master contract withthe Association covering employees employed by the signatory employ-ers in connection with commercial painting and drywall finishing con-tracts in the Washington, D C area In Apex Decorating Co, 275 NLRB1459, 1460 (1985), the Board found that "all journeymen and apprentices,including temporary employees employed by the employer-members ofthe Associationconstitute a unit appropriate for the purposes of col-lective-bargainingand that the employees were covered by the1981-1984 contract"a Contrary to the Charging Parties' assertion that contract negotiationsdid not begin until January 4, 1984, the judge correctly found that negoti-ations began on November 30, 1983'• All dates refer to 1984 unless otherwise noted 620DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtractor was representing itself Michael Monroewas the spokesman for the Union at the meetingMonroe presented a package proposal, which con-sisted of a market recovery plan coupled with ananti-double-breasting clause Although the employ-ers favored the Union's market recovery plan, theydid not accept the anti-dual-shop proposal Thedrywall contractors contended that the clause wasillegal and that they could not agree to itAfter Monroe presented the Union's packageproposal, Richard Jackson of Manganaro, on behalfof the drywall contractors, asked the Union tomeet with the drywall contractors separately Jack-son stated that he was not asking for a separatecontract, but wanted to address the drywall con-tractors' needs He also said that he saw no point insitting through the discussion of matters only perti-nent to the painting contractors Monroe agreed tomeet with the drywall contractors separately and,from that point forward, Jackson acted as thespokesman for the drywall contractors At the nextbargaining session on March 14, the Union present-ed its package proposal in writing, mcludmg ananti-double-breasting clause This bargaimng ses-sion was attended by both painting and drywallcontractorsOn April 26 the drywall contractors met sepa-rately with the Union for the first time Six drywallcontractors attended This was the first negotiatingsession at which ACS was represented Althoughthe parties made progress on the concessions pro-posals, they could not agree on any type of anti-dual-shop clauseBy May 15, the expiration date of the 1981-1984contract, the painting contractors agreed to acceptthe anti-dual-shop clause and incorporated it in acontract The Union met again with the drywallcontractors on May 15 The contractors were will-ing to accept the market-recovery proposal withoutthe work-preservation clause Jackson and Monroefinally agreed that the parties were at impasseMonroe took the position at that meeting that be-cause of Manganaro's painting contract in Boston,and ACS' contract in Baltimore, they were obligat-ed to abide by whatever contract was ratified bythe Union's membershipThe Union and the drywall contractors metagain on May 30 In response to the employer'squestion, the Union stated that it was bargainingwith the drywall contractors individually The em-ployers rejected the Union's proposal for accept-ance of the ratified contract, along with strike-com-pensation pay This was the last time that the em-ployers met collectively to negotiate with theUnion The Union subsequently met with individ-ual drywall contractors, some of whom signed thecontract agreed to by the painting contractorsIn finding that Manganaro and ACS/CIB arepart of a multiemployer bargaining unit of employ-ers signatory to or bound by the 1981-1984 mastercontract with the Union, the judge reasoned thatthe Union had always negotiated a single mastercontract through multiemployer negotiations andhad never negotiated separate contracts with mdi-vidual employers The Union's practice of permit-ting certain employers to sign memoranda of un-derstanding bmdmg them to the master contract islimited to employers who are signatory to a Paint-ers' union contract in another jurisdiction Painters'union contracts usually require that signatory em-ployers must comply with the area Painters' con-tract when working in another jurisdiction Thejudge also referred to Apex Decorating Co, 275NLRB 1459 (1985), where the Board determinedthat there was a multiemployer bargaining unit ofemployers signatory to the 1981-1984 contractThe judge determined that because both Mangan-aro and ACS had signed memoranda of under-standing bmdmg them to the 1981-1984 contract,they became part of the multiemployer unit Thejudge, however, never found, nor was there recordevidence presented, that the Charging Parties hadjoined the AssociationWe disagree with the judge, and find that theCharging Parties never became members of themultiemployer bargaining unit Although the Boardheld m Apex Decorating Co that the employer-members of the Association constituted a multiem-ployer bargammg umt, neither Manganaro norACS was a member of the Association In addition,no evidence of prenegotiation conduct was present-ed to show that either Manganaro or ACS had au-thorized the Association to negotiate on its behalfThe only evidence that Manganaro and ACS weremembers of the multiemployer bargaimng group isthat they had signed memoranda of understandingwith the Union bmdmg them to the 1981-1984 con-tract and manifested an intent to sign memorandaof understanding binding them to a new agreementIt is well established that in itself, "adoption of anarea contract is insufficient to make an em-ployer part of a multiemployer umt " SchaetzelTrucking, 250 NLRB 321, 323 (1980), citing GordonElectric Go, 123 NLRB 862, 863 (1959) See alsoMoveable Partitions, 175 NLRB 915, 916 (1969)Although Richard Jackson participated in the ne-gotiations for Manganaro Corporation, Russell Sei-fert from ACS did not even attend a negotiationsession until April 26, 1984, when the negotiationswere practically concluded "The mere fact that anemployer bargains in conjunction with other em- PAINTERS DISTRICT COUNCIL 51 (MANGANARO CORP )621players does not necessarily mean that it must signany contract that is negotiated by the group"Charles D Bonanno Linen Service v NLRB, 454U S 404, 419 (1982) (Stevens, J, concurring) Tobe bound by the terms of the group negotiation, anemployer must "have indicated from the outset anunequivocal intention to be bound in collective bar-gaming by group rather than individual action"Weyerhaeuser Co, 166 NLRB 299 (1967), enfd subnom Western States Regional Council v NLRB, 398F 2d 770, 773 (D C Cir 1968) See also H & D,Inc v NLRB, 670 F 2d 120, 122 (9th Cir 1982),Ruan Transport Corp, 234 NLRB 241, 242 (1978)In the instant case, the Umon was clearly in-formed that the contractors were bargammg indi-vidually, and not as a group As stated above, onJanuary 4 Jim Ballard, the contractors' spokesman,stated in response to the Union's request for a letterof authorization from the contractors, that "all con-tractors are sitting as mdependent contractors" Atthe February 22 session, Ballard again stated, in re-sponse to the Union's inquiry, that each contractorwas representing itself Moreover, on April 26 andMay 15 and 30, the Union met separately with thedrywall contractors to negotiate a contract OnMay 30, in response to the employer's question, theUnion stated that it was bargaining with thedrywall contractors individuallyAccordmgly, we find that, under the facts of thiscase, the sigmng of memoranda of understandmgby the Charging Parties, along with their limitedparticipation in the negotiations, was insufficient tobind them to the multiemployer bargaining unit 11Because we find that the Charging Parties neverjomed the multiemployer bargaimng unit, we neednot address the judge's findmg that they did nottimely withdraw from that unit 12ORDERIt is ordered that the record in the proceeding isreopened and that a further hearing be held beforeAdministrative Law Judge Marvin Roth for thepurpose of taking testimony and receiving evidencefrom the parties, consistent with our decision hereIT IS FURTHER ORDERED that this proceeding isremanded to the administrative law judge for thepurpose of arranging such further hearing, and thatthe administrative law judge is authorized to issuenotice thereofIT IS FURTHER ORDERED that on conclusion ofthe further hearing, the administrative law judge" We, of course, make no finding with respect to whether the Asso-ciation members were engaged in multiemployer bargaining, or whetherthey were bargaining as individual employers12 We reserve ruling on all the Issues not resolved in this remandOrdershall prepare and serve on the parties a decisioncontaining credibility resolutions, findings of fact,conclusions of law, and recommendations to theBoard, and that following service of such decisionon the parties, the provisions of Section 102 46 ofthe Board's Rules and Regulations shall be applica-bleRichard L Ahearn, Esq , for the General CounselDavid Jonathan Cohen, Esq , of Washmgton, D C, forthe Respondent 1Peter Chatilowcz Esq and Marc Alan Silverstein, Esq , ofWashington, D C, for Charging Party ManganaroCorporation, MarylandJerome A Hoffman, Esq and Michael A Curley, Esq , ofPhiladelphia, Pennsylvania, for Charging Party A C& S, IncDECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge Theseconsolidated cases2 were heard at Washington, D C, on22 days during the period from 25 November 1985through 12 June 1986 The charges in Cases 5-CC-1036and 5-CB-4687 were filed respectively on 1 and 6 June1984 by Manganaro Corporation, Maryland (ManganaroMaryland) The charges in Cases 5-CC-1038 and 5-CB-4689 were filed respectively on 4 and 6 June 1984 by AC & 5, Inc (A C & S) The consolidated complaint,which issued on 15 November 1985, alleges that Paintersand Allied Trades District Council No 51 of the Inter-national Brotherhood of Painters and Allied Trades,AFL-CIO (Union or Respondent) violated Sections8(b)(3) and 8(b)(4)(i)(n)(A) and 8(b)(4)(1) and (n)(B) ofthe Act The gravamen of the consolidated complaint isthat the Union allegedly demanded that ManganaroMaryland and A C & S or its successor Commercial In-tenor Builders, Inc (CIB) enter into contracts containingprovisions which are prohibited by Section 8(e) of theAct in that they require a contracting employer to ceasedoing busmess with other persons, and which do not per-tam to the terms and conditions of employment of thebargaining unit employees The complaint further allegesthat in furtherance of its demands, the Union bargainedto impasse and thereafter refused to refer employeemembers to the jobsites of Manganaro Maryland, A C& S and CIB The Union's answer denies the commissionof the alleged unfair labor practicesDuring the course of this proceeding there were changes in represen-tation for General Counsel and the various Charging Parties There werealso appearances by counsel on behalf of Intervenors and subpoenaedpersons The appearances listed above are those of counsel of record atthe close of the hearing whose names also appear as counsel on thepostheanng briefs2 The caption has been amended to reflect deletion of Case 5-CH-4992, in which John H Hampshire, Inc was the charging party was de-leted Complamt allegations involving Hampshire were dismissed on 15January 1986, following a settlement agreement 622DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn the entire record in this cases and from my obser-vation of the demeanor of the witnesses, and having con-sidered the arguments of counsel and briefs submitted byGeneral Counsel, the Charging Parties, and Respondent,I make the followingFINDINGS OF FACT AND CONCLUSIONS OF LAWJURISDICTIONManganaro Maryland and Sweeney Company ofMaryland (Sweeney or Sweeney Company, the allegedprimary in the secondary boycott case), are each Mary-land corporations with their principal place of business inGreenbelt, Maryland, and each is engaged in the installa-tion of drywall in the building and construction industryIn the course of their respective operations, ManganaroMaryland and Sweeney each annually purchases goodsand materials valued in excess of $50,000 from supplierslocated outside of Maryland Until April 1985, A C &S, a Delaware corporation with a principal office inLancaster, Pennsylvania, was engaged through its Balti-more-Washington Architectural Branch, with offices inColumbia, Maryland, in interior finishing in the buildingand construction industry Commercial Interior Builders,Inc (CIB), a Delaware corporation with its prmcipal of-fices in Columbia, Maryland, took over the operations ofthe Baltimore-Washington Architectural branch of A C& S, and is the successor to that Branch In the course ofits operations, CIB annually purchases goods and materi-als valued in excess of $50,000 from suppliers locatedoutside of Maryland Manganaro Maryland, Sweeney,and A C & S or its successor CIB are now and havebeen at times material employers engaged in commercewithin the meaning of Section 2(6) and (7) of the ActThe Union is a labor organization within the meaning ofthe Act I find that it would effectuate the purposes ofthe Act for the Board to assert its junsdiction in thiscaseH THE ALLEGED UNFAIR LABOR PRACTICESA The Pattern of Bargaining Prior to the 1984Negotiations, the Negotiations for a 1984 Contract,and the Union's Alleged Unlawful Demands,Bargaining, and Refusal to Refer EmployeesThe Union, a distnct council of the InternationalBrotherhood of Painters and Allied Trades, was formedin the early 1950s The Umon comprises three "mixedconstruction" local unions (Local 368, based in the Dis-trict of Columbia, Local 1773, based in suburban Mary-land, and Local 890, based in Alexandria, Virginia), "gla-ziers" Local 963, and "utility" Local 1937 The Unionhas historically negotiated a single master contract onbehalf of the three mixed construction locals with Paint-ing, Decorating and Drywall Finishing Contractors ofWashington, D C and Vicimty (Association), a multiem-ployer bargaining association, covering employees em-ployed by the signatory employers in connection withcommercial painting and drywall fimshmg contracts in3 By a ruling and order dated 26 August 1986, I directed that the sten-ographic transcript of proceedings be corrected in certain respectsthe Washington, D C area 4 In Apex Decorating Co, 275NLRB 1459 (1985), General Counsel asserted and theBoard found that "all journeymen and apprentices, in-cluding temporary employees employed by the employermembers of the Association in connection withcommercial painting and drywall fimshing contracts inthe Washington, D C metropolitan area as defined in thecontract, excluding all other employees, professional em-ployees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct, that at all times material the Union has been and isthe exclusive collective-bargaining representative of theemployees in such unit, and that the employees werecovered by the 1981-84 contract "5The most recent collective-bargaining contract be-tween the Union and the Association, prior to thepresent case, was negotiated in early 1981 and was effec-tive by its terms through 15 May 1984 The contract lists25 painting and decorating contractors and 13 drywallfinishing contractors as "affiliated with" the Union Thenamed drywall fimshmg contractors included John HHampshire, Inc and Maryland Drywall Co, Inc(Hampshire, Inc and Maryland Drywall), two formercharging parties in this case, but did not include Mangan-aro Maryland and A C & S, the present Charging Par-ties Manganaro Maryland, which commenced operationsin the Washington, D C area in 1981, was signatory to acollective-bargaining contract with Painters DistrictCouncil No 35 of Boston, Massachusetts When Man-ganaro Maryland commenced its first job in the Wash-ington, D C area, it contacted the Union, and on 3 May1981 executed a "Memorandum of Understanding" withthe Union By that memorandum, Manganaro Marylandacknowledged that it was signatory to a contract withDistrict Council No 35 which required ManganaroMaryland when working outside the jurisdiction of Dis-trict Council No 35, to abide by the Painters' contract ineffect in the other jurisdiction Manganaro Marylandagreed in sum that when working within the jurisdictionof the Union it would be bound by the 1981-1984 con-tract, mcluding participation in the fringe benefit fundsestablished by that contract A C & S was signatory toa collective-bargaining contract with Painters LocalUnion No 1 of Baltimore, Maryland Also on 3 May1981, A C & S executed a memorandum of understand-ing with the Umon which was substantially identicalwith that signed by Manganaro Maryland Russell Sei-fert, who participated in the 1984 contract negotiationson behalf of A C & S, stated in his investigatory affida-vit (dated 4 June 1984), that "A C & S has been signs-4 General Counsel witness Richard Jackson, who participated in the1984 contract negotiations on behalf of Manganaro Maryland, testifiedthat this was the practice for some 20 years (1959 to 1979) when he waspresident of John H Hampshire, Inc The Union has historically negoti-ated a separate master contract on behalf of the glaziers' local, and indi-vidual maintenance contracts on behalf of the utility local The presentcase Involves only the negotiations on behalf of the nuxed constructionlocals5 In the present case General Counsel asserts that its position in Apexreflected the situation as it existed prior to the 1984 negotiations TheApex case did not involve those negotiations PAINTERS DISTRICT COUNCIL 51 (MANGANARO CORP )623tory to collective-bargaining agreements or to memoran-dums of understandings with Painters District CouncilNo 51 for at least the last seven years" Union Secre-tary-Treasurer Daniel Ager, who was presented by Gen-eral Counsel as an adverse witness, testified in sum thatthe Union will execute a memorandum of understandingwith an employer who is signatory to a painters' contractin another jurisdiction, covering work performed in theUnion's jurisdiction However, the memorandum of un-derstanding procedure is not available to other employ-ers Maganaro Maryland and A C & S did not partici-pate in the 1981 negotiations for a master contract Mi-chael E Monroe, who has been an official of the Inter-national Brotherhood of Painters and Allied Trades invarious capacities since about 1975, and who was pre-sented as a union witness, testified that in his experiencethere was never an occasion when all signatory contrac-tors participated in the negotiations for a master con-tract Rather, after the contract was negotiated and rati-fied by the Union's membership the contractors wouldcome to the Union's office and sign the master contractIn 1983 the Union, with the assistance and direction ofthen International District Director Monroe, preparedfor the forthcoming negotiations for a 1984 contract TheUnion among other things took a survey of wage rates inthe Washington, D C metropolitan area, broken downby geographic areas In April 1983, Monroe's father,then International Vice President Michael Monroe, Sr '(Monroe, Sr) received a letter from Hudson-Shatz Mid-Atlantic Painting Co, Inc (Hudson-Shatz), a signatoryemployer, which enclosed three identical letters fromgeneral contractors The enclosed letters expressed con-cern over the need "to reduce the competitive gap be-tween Union/nonunion painters," and that in view of theanticipated expansion of that gap, including an anticipat-ed Painters' pay raise "The result is easily foreseen, thework would be assigned to nonunion contractors"Hudson-Shatz requested that Monroe become personallyinvolved in the matter "immediately before the situationworsens" Thereafter, in discussions within the JointTrade Board (the joint employer union committee, estab-lished under the master contract, which meets regularlyamong other things, to discuss industry problems), theemployers and the Union agreed to commence early con-tract negotiations, and specifically to discuss a "marketrecovery" plan6 In 1983, construction industry unions and signatory employer associa-tions in the Washington area negotiated and executed the "National Cap-ital Area Construction Market Recovery Program" The thrust of thisprogram was to effectuate a 20-percent reduction in labor Costs, for thestated purpose, in sum, of making the union contractors more competi-tive, and thereby "to win back our rightful share of the constructionmarket" The Union declined to participate in the program, in part be-cause the program did not contain a prohibition against so-called doublebreasting It is evident from the letters submitted by Hudson-Shatz, thatthe general contractors were senously concerned about the Union's refus-al to participate in this program, i e, the Union's "refusal to considersteps to reduce the competitive gap between union/nonunion painters"Richard Jackson admitted in his testimony that union general contractorstold employers negotiating with the Union that if the Union did not signthe Market Recovery Program, drywall finishing would be let for bid ona nonunion basisOn 8 November 1983 the Union and some signatoryemployers met in what Monroe described as a "roundtable type discussion" Both Monroes were present Theparticipants discussed how to maintain their position inthe construction market and become competitive Theemployers wanted to participate in the market recoveryprogram The Union said that it wanted to come up witha program which would make them competitive Noproposals were exchanged at that time They agreedupon the need to be competitive against nonunion firms,noting that the "Union market has shrunken" The nextmeeting was scheduled for 30 November 1983 Monroetestified that the employers agreed to submit a proposalat that time Representatives of 11 signatory contractors,including Manganaro Maryland were present at the 30November meeting The employers presented a written"contractors proposal," listing 11 specific proposalsRichard Jackson testified that the employers formulatedthe document, by "consensus," at a meeting prior to 30November The overall thrust of these proposals, whichin sum involved wage reductions in some respects, relax-ation of work rules and greater employer flexibility inoperations, was cost reduction The Union rejected the"contractors proposal" Richard Jackson testified that atthe 30 November meeting, he said that ManganaroMaryland was there as an "independent drywall contrac-tor," and was "not a member of the painting-decoratingcontractors group" Michael Monroe testified that at thefirst meeting none of the contractors said they were ap-pearing independently According to Jackson, both Mon-roes were present at the 30 November meeting In factMichael Monroe was present only at the first Novembermeeting, and did not attend another session until 22 Feb-ruary 1984 Jackson testified that he did not consider theNovember meetings to be negotiating sessions, and thathe did not regard the "contractors proposal" as a con-tract proposal, but simply a "viewpoint" of what itwould "take to get something to make everyone com-petitive" However in a memorandum dated 27 February1984, Jackson, whose title was then vice president forsales of Manganaro Maryland, informed John D Hamp-shire Jr, who was then president of Manganaro Mary-land, that at the 8 November meeting "the Union andmanagement" agreed that "we should pursue negotia-tions," that at the 30 November meeting the Union pro-posed a 2-year contract with no wage increase except forcost-of-living index, increases in benefit funds and elimi-nation of tool restrictions, that "management would notaccept" the proposal, and that the Union "rejected ourproposal and requested a meetmg to be held on January4, 1984" The contractors or someone on their behalfprepared minutes of the 30 November meeting, referredto as "contract negotiations," which descnbed the em-ployer and union proposals Copies of the minutes weredistributed to signatory employers, including those likeHampshire, Inc , who were not present at the meeting Ihave no comparable problems with Monroe's testimonyconcerning the meetings I find that the contract negotia-tions began on 30 November 1983, and that the employ-ers did not at either November meeting say they werethere independently 624DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBy letter dated 23 December 1983, Secretary-Treasur-er Ager notified all signatory contractors of the nextmeeting, which was scheduled for 4 January 1984' Nosignatory employer requested separate negotiations orseparate meetings until (as will be discussed) the meetingof 22 February Representatives of 8 contractors, includ-ing Manganaro Maryland, were present Jim Ballard ofBallard & Associates, Inc acted as their spokesman It isundisputed that in response to the Union's request for aletter of authorization, indicating "who will be represent-ed as [Association] members and who are Independentcontractors," Ballard answered that "all contractors aresitting as independent contractors" The Union submitteda contract proposal which included some expansion ofprior concessions The employers, after a caucus, an-nounced through Ballard that they rejected the proposal,in sum because they regarded the proposal as inflation-ary Later in the evening the employers submitted acounterproposal, which the Union took under advise-ment The Union and the employers met again on 15February The Union submitted a contract proposal, in-cluding cost-of-living and fringe benefits Increases, andthe employers rejected the proposals The employerscontinued to follow the same method of bargainingwhich they had used from the beginning of negotiationsThey collectively formulated proposals and responses tothe Union's proposals, and announced their positionthrough their spokesman In sum, the employers spokewith one voice At no time during the course of negotia-tions did any individual employer submit a proposal orotherwise take a position which differed from that of theother employers with whom it was negotiatingIn the meantime, Richard Jackson telephoned MichaelMonroe, complained that the Union was asking for in-creases, and asked what happened to market recovery Itis evident not only from this conversation, but from theentire course of discussions and negotiations that the em-ployers were awaiting a union proposal which was com-parable to the Market Recovery Program agreed to byother unions However Monroe had encountered consid-erable difficulty in persuading the Union's membership toaccept such concessions Monroe said that he wouldcome to the next negotiating session, scheduled for 22February, and discuss the employers' needsAt the 22 February session, employer spokesman Bal-lard again stated, in response to the Union's inquiry, thateach contractor was representing himself MichaelMonroe was the Union's chief spokesman Monroe out-lined in detail the Union's proposed market recoveryprogram, which included among other provisions athree-zone wage structure Monroe explained that theUnion developed this proposal as a result of the Union'sarea wage survey Monroe also explained a proposed"work preservation" clause, which would in essence pro-hibit "double breasting" by signatory employers TheUnion did not, at this session present a wnteup of suchclause However Monroe asserted that the clause wouldhave to be written m the strongest possible languageMonroe made clear that he was presenting the marketrecovery plan and the anticlouble-breasting clause as a7 All dates herein are for 1984 unless otherwise indicatedpackage proposal, and that the employers could not havethe former without the latter The employers expressedpleasure that the Union was now presenting a market re-covery program which promised substantial reductionsin labor costs, but they, and particularly the drywall con-tractors, were hostile to the double-breasting clauseMonroe argued that the clause was needed to protect theunion employees, and not have their work "siphoned offinto other fields" The drywall contractors argued thatthe clause was illegal and that they could not survivewith it Monroe, Ager, and Jackson testified in sum thatalternatively, Monroe proposed a 1-year extension of thepresent contract with a 3-percent wage reduction, 4-yearapprentice program and deletion of double-time pay, andthat the employers rejected this proposal I credit theirtestimony 8 Louis Rayman testified that at this meeting,Monroe stated that he was going to "Stop this doublebreasted bullshit once and for all" and would "eliminatethe nonunion opposition" Rayman initially testified thatMonroe did not mention names, but he subsequently tes-tified that Monroe singled out by name those employerspresent who allegedly had double-breasted operationsRichard Jackson gave a more restrained version of Mon-roe's remarks Jackson testified thast at one of the negoti-ating sessions, Monroe stated that the work-preservationclause was for those firms in the room that had double-breasted operations At this point he walked around thetable and put his hands on the shoulders of himself, Dur-wood Boeglen of Maryland Drywall, and Arthur Meu-shaw of Standard Acoustics, Inc (all of whom werepresent at the 22 February session) Jackson obviouslywas referring to the 22 February session As betweenJackson and Raman, I credit Jackson It is undisputedthat at no time during the negotiations was Sweeneymentioned, and that the Union never asked ManganaroMaryland or any parent firm of Manganaro Maryland totake any action with respect to SweeneyAfter Monroe presented the Union's package proposal,Richard Jackson, on behalf of the drywall contractors,requested that the Union meet separately with themJackson explained that he was not asking for a separatecontract, but wanted to address the drywall contractors'needs, and saw no point in their sitting through discus-sions of matters which were not of interest to them, suchas removal of restrictions on the use of certain painting8 General Counsel witness, Louis Rayman, who was vice president andWashington area branch manager for Hampshire, Inc until October 1985,and was present for Hampshire, Inc at the 22 February session, testifiedthat nothing was said about a 1-year contract At the tune of his testimo-ny, Hampshire, Inc was still a charging party in this proceedingRayman tended to be an evasive witness, and Ins testimony in some re-spects was incredible Rayman testified that he did not even know whowas responsible for negotiations on Hampslure, Inc 's behalf, and that hedid not recall receiving the minutes of the 30 November meeting, al-though a copy was in Hampshire, Inc 's files In light of the testimony ofRichard Jackson, I credit Monroe and Ager I find without ment Gener-al Counsel's suggestions (Br fn 6) that the Union proposed a 1-year ex-tension only to the painting contractors, as the drywall contractors wereleaving the meeting, and that the proposal was not senous because it wasnever reduced to writing The drywall contractors left together (as Jack-son reported to John Hampshire) Therefore it is evident that if Jacksonheard the proposal in all its details (as he testified he did) that Raymanalso heard the proposal As the employers rejected the proposal, therewould have been no purpose in reducing It to wntmg PAINTERS DISTRICT COUNCIL 51 (MANGANARO CORP )625equipment Monroe agreed to the request From thispoint on Jackson acted as spokesman for the drywallcontractors Jackson testified that he was "authorizedonly to be the spokesperson at the various meetings,"and "to try to keep everybody in order on our side"At the next negotiating session, on 14 March, theUnion presented its package proposal in writing Theproposal included among other provisions a three-zonewage structure, with the highest wage rates in zone I(Washington, D C), lower rates in zone II (counties andcities adjacent to Washington, D C) and the lowest ratesin zone III (outlying areas) The proposal also included a"work preservation clause which guarantees that thecontractors will not operate in a double-breasted fash-ion" The clause consisted of the following languageSection 1 To protect and preserve, for the em-ployees covered by this Agreement, all work theyhave performed and all work covered by thisAgreement, and to prevent any device or subter-fuge to avoid the protection and preservation ofsuch work, it is agreed as follows If the Contractorperforms on-site construction work of the type cov-ered by this Agreement, under its own name or thename of another, as a corporation, company, part-nership, or other business entity, including a jointventure, wherein the Contractor, through its offi-cers, directors, partners, owners or stockholders ex-ercises directly or indirectly (including but not lim-ited to management, control, or majority ownershipthrough family members), management, control, ormajority ownership, the terms and conditions of thisAgreement shall be applicable to all such workSection 2 All charges of violations of Section 1of this Article shall be considered as a dispute andshall be processed in accordance with the provi-sions of this Agreement on the handling of griev-ances and the final and binding resolution of dis-putes As a remedy for violations of this Article, theJoint Trade Board or Arbitrator shall be able, at therequest of the Union, to require a contractor to pay(1) to affected employees covered by this Agree-ment, mcludmg registered applicants for employ-ment, the equivalent of wages those employees havelost because of the violations, and (2) into the af-fected Joint Trust Funds to which this Agreementrequires contributions any delinquent contnbutionsthat resulted from the violations This Section doesnot make this remedy the exclusive remedy avail-able to the Union for violation of this Article, nordoes it make the same or other remedies unavailableto the Union for other violations of this AgreementSection 3 If, after a contractor has violated thisArticle, the Union and/or Trustees of one or moreJoint Trust Funds to which this Agreement requirescontributions institute legal action to enforce anaward by an arbitrator or the Joint Trade Boardremedying such violations, or defend an action thatseeks to vacate such award, the Contractors shallpay any accountant's and/or attorney's fees in-curred by the Union and/or Joint Trust Funds, pluscosts of the litigation, that have resulted from suchlegal action Tlus Section does not affect other rem-edies, whether provided by law or this Agreement,that may be available to the Union and/or the JointTrust FundsOn 26 April the drywall contractors met separatelywith the Union Prior to the meeting and throughout thecontinuing negotiations the contractors met and workedclosely together in formulating their position They gaveserious consideration to forming a formal bargaining as-sociation of drywall contractors At the 26 April sessionA C & S appeared for the first time in the negotiations,in the person of Russell Seifert, then branch manager forA C & S and since April 1985, operations manager forCIB Seifert testified that Richard Jackson had kept himinformed of the progress of negotiations, and that he"picked up along the negotiations where the negotiationswere" Six drywall contractors were present The partiesmade progress on the concessions aspects of the Union'sproposal, but despite extended discussion of the workpreservation clause, they did not make any movementtoward agreement By 15 May, the terminal date of the1981-1984 contract, the painting contractors had agreedto accept the work preservation clause, and as a resultthe Union and the painting contractors reached agree-ment on the terms of a contract, which agreement wasratified by the Union's membership The Union and thedrywall contractors met again on 15 May The contrac-tors were willing to accept the market recovery proposalwithout the work-preservation clause 9 They made aproposal to that effect, which proposal was rejected bythe Union At this point Richard Jackson and MichaelMonroe agreed that the parties were at impasse Monroetook the position that by reason of Manganaro Mary-land's contract in Boston and those of A C & S andHampshire, Inc in Baltimore, they were obligated toabide by whatever contract was ratified by the Union'smembership The contractors disagreed l• Commencing16 May 1984 and contmumg until enjoined in November1985 in the Section 10(1) proceeding ancillary to thepresent case, the Union refused to refer employees to thejobsites of Manganaro Maryland, A C & S and its suc-cessor CIB, and other employees who refused to sign theratified contract (The Union contract provides that theUnion "shall be the sole and exclusive source of referralof applicants for employment ") The Union did not takeany other strike action The Union and the drywall con-tractors met again on 30 May 1986 At that time the em-ployers presented a prepared statement to the Unionwhich began with the question "Are you bargaining indi-vidually or with the association?" Monroe answered thatthe Union was bargaining with them as individuals The9 In the words of Seifert's immediate superior, Vice President and Dis-tribution Manager Alan "Red" Stokely to A C & S Vice PresidentGeorge Fuller, in a memorandum dated April 5, 1984, "All union com-petitors have nonunion outlet so they won't sign" "Don't know what thePainter Employer Assoc will do If pushed we can go to Plasterersfor spacklers One competitor does use plasterers"'• General Counsel did not, at the hearing, take any position as to thelegality or propriety of the Union's position in this regard, except insofaras General Counsel contended that the Union unlawfully demanded thework-preservation clause 626DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnion proposed acceptance of the ratified contract, cou-pled with proposals for strike compensation pay Theemployers rejected the proposals This was the last timethat the employers met collectively to negotiate with theUnion The Union subsequently met mdividually withcontractors, some of whom signed the ratified contract13 Concluding Findings with respect to the BargainingUnit InvolvedIn its brief (p 42) Manganaro Maryland questions whybargaining unit is an issue in this case The answer isthreefold First, the complaint alleges and the answerdenies that the employees of Manganaro Maryland andA C & S-C IB each constitute separate and appropriatebargaining units, and that the Union has been at all timesmaterial the recognized bargaining representative of suchemployees in such separate units Therefore GeneralCounsel placed the unit question in litigation Second,General Counsel contends that the Union violated Sec-tion 8(b)(3) because the work-preservation clause doesnot pertain to the terms and conditions of employment ofthe unit employees In order to deal with this allegation,it is preliminarily necessary to define the unit or units in-volved Third, the Union contends that the clause is alawful work-preservation clause This contention wouldrequire consideration of "whether, under all the sur-rounding circumstances, the Union's objective was pres-ervation of work for [the employees of the struck em-ployer or employers], or whether the [clause was] tacti-cally calculated to satisfy union objectives elsewhere"National Woodwork Mfrs Assn v NLRB, 386 U S 612,644-645 (1967) Again, in order to consider this question,it would be preliminarily necessary to define the primaryunit, i e, the employees whose work the Union may law-fully seek to preserveI find that Manganaro Maryland and A C & S -CIBare part of a multiemployer bargaining unit, and specifi-cally, that all journeymen and apprentices, includingtemporary employees employed by employers signatoryto or bound by the 1981-1984 master contract with theUnion and their successors, including Manganaro Mary-land and A C & S -CIB, in connection with paintingand drywall finishing contracts in the Washington, D Cmetropolitan area as defined in the contract, excludingall other employees, professional employees, guards andsupervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act I further findthat at all times matenal the Union has been and is theexclusive collective-bargaining representative of the em-ployees in that unit 11 As found, the Union has alwaysnegotiated a single master contract through multiemploy-er negotiations, and has never (when acting on behalf ofits mixed construction locals) negotiated separate con-tracts with individual employers The Union has a prac-tice of permitting certain employers to sign memorandaof agreement whereby they agree to be bound by theii At this point I am not addressing the question of whether the em-ployees of Sweeney are included in the unit As will be discussed, Icannot resolve that question without considenng the relationship betweenManganaro Maryland and Sweeneymaster contract However, that practice is limited onlyto employers who are signatory to a Painter's union con-tract in another jurisdiction Painter's union contractsusually require (as did the 1981-1984 contract) that sig-natory employers must comply with the area Painters'contract when working in another jurisdiction GeneralCounsel does not contend that such requirements are un-lawful As indicated, in Apex Decorating Co, GeneralCounsel contended and the Board determined that therewas a multiemployer bargaining unit The Board has es-tablished rules governing withdrawal of an employer ora union from multiemployer bargaining Pnor to the be-ginning of negotiations, withdrawal can "only be effect-ed by an unequivocal written notice expressing a sincereintent to abandon, with relative permanency, the multi-employer unit, and to pursue negotiations on an individ-ual employer basis" Once negotiations have begun, with-drawal can only be effected on the basis of "mutual con-sent" or when "unusual circumstances," specifically "direeconomic circumstances" are present An impasse in bar-gaining does not justify an employer's withdrawal frommultiemployer bargaining Hi-Way Billboards, 206 NLRB22 (1973), enf denied 500 F 2d 181 (5th Cir 1974), citedwith approval in Bonanno Linen Service v NLRB, 454US 404,411-412(1982)In the present case the signatory employers did noteither prior to or at the commencement of negotiations,give oral or wntten notice of intent to withdraw frommultiemployer bargaining In Apex Decorating Co, theBoard did not address the question of whether employerswho sign memoranda of understanding are part of themultiemployer unit General Counsel contends in sumthat Manganaro Maryland and A C & S -CIB werenever part of the multiemployer unit, and that in anyevent, the Union and the employer agreed during thecourse of the negotiations, to dismantle a multiemployerunit which had existed for some 30 years, and to bargainon an individual basis With respect to the second argu-ment, General Counsel relies principally on the employ-ers' statements (made through their spokesman), that theemployers were present as independent contractors, andthe Union's failure to reject those statements GeneralCounsel's argument has several flaws First, the employ-ers cryptic statements fell considerally short of a clearand unequivocal request either to dismantle the multiem-ployer unit or to bargain on an individual employerbasis, particularly in light of the long and continuous his-tory of multiemployer bargaining Second, assuming ar-guendo that the employers' statements constituted a re-pudiation of multiemployer bargaining, the employer'sconcurrent and subsequent words and actions contradict-ed any such intention From the beginning, the employ-ers negotiated with one voice They met together to for-mulate proposals and other positions, and presented suchpositions to the Union through their chosen spokesmanNo employer ever presented a separate proposal or tooka position different from that of the other employers,until the drywall contractors requested separate meet-ings The actions of A C & S are particularly signifi-cant Russell Seifert did not enter the negotiations until26 Apnl Nevertheless he did not ask either for separate PAINTERS DISTRICT COUNCIL 51 (MANGANARO CORP )627negotiations or a recapitulation of the prior negotiationsRather, as he admitted in his testimony, Richard Jacksonkept him informed of the progress of negotiations and hepicked up where the negotiations stood Seifert's testimo-ny would make no sense unless he understood (and I sofind) that the employers were negotiating not only ontheir own behalf but also on behalf of A C & S prior tohis belated appearance Richard Jackson's 22 Februaryrequest for separate meetings between the Union and thedrywall contractors is also significant Jackson explainedthat the drywall contractors did not wish to sit throughdiscussions of matters which did not affect them, and hemade clear that they were not seeking to negotiate a sep-arate contract Jackson's explanations would be unneces-sary if the parties understood that there was no multem-ployer unit In that situation the drywall contractorscould have met separately or mdividually with the Unionwithout any preconditions or explanations It is also sig-nificant that as late as 30 May, long after the strikebegan, the drywall contractors found it necessary to askwhether the Union was bargaining "individually or withthe association" The drywall contractors never told theUnion that they formed a separate association So far asthe Union knew, the only "association" was the Associa-tion which negotiated the 1981-1984 contract If therewere no longer a bargaining association of painting anddrywall contractors, the employers would have no needto ask the question The admissions of A C & S -CIBofficials are also significant I have previously referred toA C & S Vice President Stokely's memorandum of 5April, in which he acknowledged that the painting con-tractors were bargaining as an association In October1985, after the present charges were filed, Stokely sent amemorandum to Thomas Decker in which he described"Washington Area Drywall Contractors" as "a loose As-sociation, that negotiates only, and who negotiated to-gether to impasse and strike in May 1984" Stokely con-cluded that "I agree with Russ' position that weremain in the Association as long as they are makingprogress" Stokely identified himself as "A L Stokely,Intercon Group" Seifert testified that he still reports toStokely, who is now president of Intercon Group, thatIrex Corporation owns both Intercon Group and A C& S, and that at least until 1985, Stokely reported toDecker, who was then president of A C & S Stokely'smemoranda reflect both an acknowledgment of multiem-ployer bargaining and a calculated strategy on the partof the drywall contractors Initially the contractors pro-fessed to be present as "independent contractors," whileat the same time engaging m multiemployer bargainingThey hoped thereby to move in either direction, depend-ing on what appeared to be in their best interests On 22February the drywall contractors requested separatemeetings with the Union, ostensibly only as a matter ofconvenience However, in the course of subsequent ne-gotiations the drywall contractors proved to be more ad-amant than the painting contractors in their opposition-tothe "work preservation" clause The drywall contractors,anticipating that the painting contractors might agree tothe clause, kept available a third alternative, namely, thatthey constituted a separate bargaining association Thus,after the painting contractors did agree to the clause, thedrywall contractors asked the Union whether it was bar-gaining with the "association," without defining thatterm 12I further find, particularly in light of the employers'own course of action, that the statements and actions ofthe Union during and since the 1984 negotiations werenot inconsistent with multiemployer bargaining Secre-tary-Treasurer Ager stated in a report to the Union on19 April that "The contractors did not come to the bar-gaining table as an association so we may have to takethem on one by one" Ager's report reflected what theemployers initially said, but not what they did As mat-ters turned out, Ager's prediction was correct with re-spect to the drywall contractors As indicated, on 30May the Union stated that it was bargaining with thedrywall contractors as individuals By this time theUnion had negotiated a new master contract, the paint-ing contractors (who comprised a majority of signatoryfirms, both as to number of employers and number ofemployees) had agreed to that contract, and the Union'smembership had ratified the contract Therefore theUnion could arguably contend that the ratified contractwas the result of multiemployer bargaining, and coulddemand, consistent with multiemployer bargaining, thatthe remaining employers sign that contract 13 The Unioncould also arguably contend that the ratified contractnow constituted the area master agreement, and that byreason of their contracts with Painters' unions in Balti-more or Boston, Manganaro Maryland, A C & S andHampshire, Inc were obligated to abide by the terms ofthat contract Therefore also the Union did not act in amanner inconsistent with multiemployer bargtunmgeither by demanding that the drywall contractors signthe ratified contract, or by filing refusal to bargaincharges against employers who did not sign the contractand who allegedly failed or refused to meet further withthe Union At the present hearing, General Counsel indi-cated that it took no position as to whether, absent thealleged unlawful work-preservation clause, the Unioncould lawfully assert that Manganaro Maryland and AC & S were obligated to sign the ratified contract Thatquestion was not litigated in this proceeding, and itwould be improper for me to make any findings or con-clusions in the matter Suffice to say that the Union's po-12 I find without merit, General Counsel's various arguments (Br fn10) that Seifert's superiors were uninformed concerning the negotiations,and that Stokely was only refemng to an association for the purpose ofprocessing unfair labor practice charges The quoted memorandum andother memoranda introduced in evidence by the Union clearly demon-strate that Seifert kept his superiors Informed concerning the negotia-tions, and acted in accordance with their Instructions Both the April1984 and October 1985 memoranda specifically referred to associationbargaining General Counsel's arguments smack of hitting a person whohas one hand tied behind his back In part as a result of General Coun-sel's efforts, the Board issued orders which precluded the Union from ad-ducing documents or testimony of communications among A C & S.CIB, and related corporate entitles concerning the negotiations There-fore the Union was limited in presenting evidence on the unit questionii The record evidence falls to indicate that the Union ever negotiatedseparate long-term agreements with employers who failed or refused tosign to ratified contract Rather the Umon demanded that they sign theratified contract, and some did so Therefore General Counsel's relianceon Bonnano Linen Service, supra, 454 U S at 414-415 (Br fn 17) is mis-placed See / C Refrigeration Service, 200 NLRB 687, 689-690 (1972) 628DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsition is arguably tenable, and that it cannot be rejectedsimply on the basis of General Counsel's passing remark,unaccompanied by citation of authority, that "this ratherpeculiar notion is unrecognized in federal labor law" (Brfn 15)General Counsel, Manganaro Maryland, and the Unionhave cited various Board and court decisions in supportof their respective positions I find Belknap Glass Go,240 NLRB 1315 (1979), enfd sub nom H & D, Inc vNLRB, 670 F 2d 120 (9th Cir 1982), to be most nearly inpoint In that case the Board held as followswe find that the evidence establishes the exist-ence of a multiemployer bargaining unit During thepast 10 years Bel-Wmdow, H & D, and variousother employers jointly negotiated several collec-tive-bargaining agreements with the Union In prac-tice, the Union--Local 506--nunated negotiationsby sending a standard reopening letter to each ofthe employers The employers also received identi-cal contract proposals from the Union Each em-ployer m the group was individually represented atthe bargaining sessions, but upon receiving a pro-posal from the Union, the employers' representa-tives caucused and jointly formulated one counter-proposal When contract proposals were submittedto the employees for ratification one vote was con-ducted, with employees of all employers in thegroup votmg as a unit After ratification the em-ployers signed separate contracts that were identicalexcept for the employar's name Consequently, weagree with the General Counsel's contention thatRespondents' past bargaining practice indicated thateach employer intended to be bound by the resultsof group negotiation rather than by individual bar-gaining, and thus that the mulnemployer bargainingunit existed at times relevantThe above quotation substantially describes the patternof bargaining in the present case General Counsel cor-rectly points out (Br 28) that in the present case, unlikeBel-Window, the employers professed that they werepresent as independent contractors However as found,their statements were inconsistent with their actions anddemonstrated an intent "to secure the best of twoworlds," by attempting to reserve an option to move inthe direction of individual bargaining or some lesserform of multiemployer bargammg, like the "now you seeit-now you don't" association of drywall contractors Inthese circumstances, the employer's actions rather thantheir words are determinative of the bargaining unitissue Dependable Tile Go, 268 NLRB 1147 (1984), enfd774 F 2d 1376 (9th Cif 1985), Associated Shower DoorGo, 205 NLRB 677, 682 (1973), enfd 512 F 2d 230 (9thCir 1975), cert denied 423 U S 893 (1975) In light ofthe employers' course of conduct, it is immaterial thatthe Union failed to protest when the employers an-nounced that they were present as independent contrac-tors "A Union is under no duty to protest in any formalmanner an employer's attempted withdrawal" from mul-nemployer bargaining NLRB v Dependable Tile Go, 774F 2d 1376, 1385 (9th Cir 1985), Reliable Roofing Go, 246NLRB 716 (1979) It is also immaterial whether the em-ployers continued to negotiate under the formal nameand structure of the Association, i e, Painting, Decorat-mg and Drywall Finishing Contractors of Washington,D C and Vicinity What is significant is that the sub-stance of the Association remained intact, in that signato-ry employers continued to engage in mulnemployer bar-gaining for a single master contract "It is well estab-lished that the requisite intent may be inferred from aprior history of multiemployer bargaining and the adop-tion of uniform contracts" McAx Sign Go, 576 F 2d 62,66 (5th Cir 1978), cert denied 439 U S 1116 (1979)"No formal organizational structure is required" H & D,Inc v NLRB, supra, 670 F 2d at 122 I do not agreewith General Counsel's argument (Br 22) that the em-ployers simply "bargained together for convenience,"and that therefore they did not comprise a mulnemploy-er bargaining unit As discussed, the evidence indicatesotherwise General Counsel's descnption might be appli-cable to the separate meetings between the Union andthe drywall contractors Indeed convenience was essen-tially the reason which the contractors gave for request-ing those meetings However, the employers did notthereby either break up the existing multiemployer unitor form a new unit With respect to those employers, in-cluding Manganaro Maryland and A C & 5, whosigned memoranda of understanding, I find that GeneralCounsel's reliance on Movable Partitions, 175 NLRB 915(1969), is misplaced That case and its progeny simplystand for the proposition that execution of such memo-randa, standing alone, does not constitute a sufficientbasis for including the signatory employer in a multiem-ployer unit Indeed the Board emphasized that the em-ployer never participated in the contract negotiations Inthe present case, both Manganaro Maryland and A C &S were heavily involved in the 1984 negotiations Rich-ard Jackson acted as spokesman for the contractors, andas discussed, the testimony of Russell Seifert warrants aninference that A C & S authorized Jackson to negoti-ate on its behalfC The 8(b)(4)(1) and (u)(A) Violation WhetherGeneral Counsel has Established a Prima Facie CaseSection 8(b)(4)(A) of the Act, in pertinent part, prohib-its a labor organization from (i) engaging in, or inducingor encouraging employed individuals to engage in strikesor refusals to perform services, or (n) threatening, coerc-ing, or restraining persons engaged in commerce, wherem either case an object of such conduct is to force orrequire any employer or self-employed person "to enterinto any agreement which is prohibited by Section 8(e)"of the Act The complaint alleges that the Union violat-ed Section 8(b)(4) by bargaining to impasse, and by re-fusing to refer employee members to the jobsites of Man-ganaro Maryland and A C & S -CIB, for the purpose ofcompelling them to enter into a contract containing the"work preservation" clause The complaint alleges thatthe clause is prohibited by Section 8(e) in that it wouldrequire Manganaro Maryland and A C & S -CIB "torefuse to engage in business with any separate personunless the agreement is applied to that person" The PAINTERS DISTRICT COUNCIL 51 (MANGANARO CORP )629complaint also contains a separate count, alleging thatthe clause was also unlawful in that it would requireManganaro Maryland to cease doing business with cer-tam named firms "unless the agreement sought by Re-spondent is applied to Sweeney" This count will be dis-cussed further in connection with the 8(b)(4)(B) allega-tions of the complaintWith respect to the alleged bargaining to impasse,General Counsel has not made out a prima facie case, be-cause Section 8(b)(4)(A) does not proscribe such con-duct Section 8(e) prohibits employers and unions fromentering into so-called hot cargo agreements, and Section8(b)(4)(A) prohibits coercive "self-help" action by aunion to obtain such an agreement However, nothing ineither Section 8(b)(4) or Section 8(e) prohibits a unionfrom proposing a hot cargo clause, bargaining about oreven bargaining to impasse over its proposal or demandfor a contract continuing such a clause However, theUnion's refusal to refer employees to Manganaro Mary-land and A C & S -CIB does constitute the kind of co-ercive conduct which is proscribed by Section 8(b)(4)and its subsections NLRB v Operating Engineers Local825 (R G Maupai), 315 F 2d 695, 697-698 (3d Cir1963) The next question presented is whether the Unionrefused to refer employees for an object of compellingthe employers to enter into an agreement containing thealleged unlawful clause I find that it did, and for thepurpose of deciding this matter, it is not necessary to de-termine whether the standoff between the parties shouldbe characterized as an "impasse" As discussed, theUmon has taken the position that it negotiated a newmaster contract containing the clause at issue, and thatManganaro Maryland and A C & S -CIB are obligatedto accept that contract The Umon will not refer em-ployees to employers who are not signatory to its con-tract Therefore it is evident that an object of theUnion's conduct is to compel the employers to enter intoa contract containing the disputed clauseThis brings me to the language of Section 8(e) itselfSection 8(e) provides in pertinent part thatIt shall be an unfair labor practice for any labor or-ganization and any employer to enter into any con-tract or agreement, express or implied, wherebysuch employer ceases or refrains or agrees to ceaseor refrain from handling, using, selling, transportingor otherwise dealing as any of the products of anyother employer, or to cease doing business with anyother person, and any contract or agreement en-tered into heretofore or hereafter containing suchan agreement shall be to such extent unenforceableand void Provided, That nothing in this subsection(e) shall apply to an agreement between a labor or-ganization and an employer in the construction m-dustry relating to the contracting or subcontractingof work to be done at the site of the construction,alteration, painting, or repair of a building, struc-ture, or other workThe language of Section 1, i e, the substantive portion ofthe work-preservation clause, when matched up againstthe language of Section 8(e), presents two thresholdquestions 14 First, does the clause purport to deal withthe relationship between the signatory employer and anyother "employer" or "person" within the meaning of theAct9 Second, does the clause constitute an agreement to"cease doing business" with other persons or employerswithin the meaning of Section 8(e)" I find that theanswer to both questions is "yes" Under the Act, nomi-nally separate business entitles may be regarded as asingle employer "where they comprise an integrated en-terprise The controlling criteria, set out and elabo-rated in Board decisions, are interrelation of operations,common management, centralized control of labor rela-tions and common ownership" or financial controlRadio Union Local 1264 v Broadcast Service, 380 U S255, 256 (1965), see also Operating Engineers Local 627 vNLRB (South Prairie Construction), 518 F 2d 1040, 1045(D C Cir 1975), affd in pertinent part sub nom SouthPrairie Construction Co v Operating Engineers Local 627,425 US 800, 803-804 (1976) 14 No one factor is control-ling, and not all need be present Kiewit, supra, 518 F 2dat 1045 The Board has held that separate corporate sub-sidiaries and even unincorporated divisions of a corpora-tion may be regarded as separate persons under the Act,if neither the parent nor the subsidiaries (or the divisionand the corporation) "exercises actual or active, as op-posed to merely potential, control over the day-to-dayoperations or labor relations of the other" Los AngelesNewspaper Guild (Los Angeles Herald-Examiner), 185NLRB 303, 304 (1970), enfd , 443 F 2d 1173 (9th Cu1971) As illustrated by Los Angeles Herald-Examiner, theBoard has found separate employer status wherecommon ownership, but not the other critical factors, arepresent Therefore theoretically at least, the clause atissue could govern the relationships among entitieswhich are separate employers or persons under the ActThe clause begins by refernng to work performed by the"contractor," thereby suggesting that the clause appliesto situations where the signatory and the entity perform-ing the work constitute one employer However, theclause then goes on to define the relationship as one inwhich the signatory contractor exercises directly or indi-rectly "management, control or majority ownership"(emphasis added) including but not limited to manage-ment, ownership or majority ownership through familymembers As the clause is worded in the disjunctive, it isevident that the clause, on its face, would for exampleapply if 51 percent of the stock of the signatory and theentity performing the work were owned by a third firm,even if there was no interrelation of operations, commonmanagement, or centralized control of labor relationsAFL-CIO Building & Construction Trades Departmentgeneral counsel Laurence Cohen, the principal author ofthe clause, who was presented as a union witness, testi-14 General Counsel does not contend that the clause contains unlawful"self-help" provisions Rather, General Counsel's position is based solelyon its contention that the substantive provision, I e Sec 1, violates Sec8(e), and therefore that the entire clause is unlawful14 There are five reported decisions in the last named case two by theBoard (206 NLRB 562 and 231 NLRB 76), two by the court of appeals(518 F 2d 1040 and 595 F 2d 844), and one by the Supreme Court (425U S 800) For ease in reference, they will be referred to both collectivelyand individually as the Kiewit case 630DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfled that it was intended that the clause should applyonly when the entities involved met the Kiewit test for asingle employer However, Cohen admitted that the lan-guage of the clause was not so limited As for the secondquestion, the clause does not speak in terms of a cessa-tion or limitation of business activity Rather, the clausestates that if the requisite conditions are present, "Theterms and conditions of this Agreement shall be applica-ble to" the work performed by the nonsignatory entityHowever, the Board has held that such "application ofthe contract" clauses, on their face, fall within the pro-scnption of Section 8(e) 111 that they have an ostensibleeffect of "influencing the employment practices of othersbesides the primary employer and his employees" Oper-ating Engineers Local 701 (Lease Co), 276 NLRB 597(1985)Having ascertained that the elements of a prima faciecase are present, the next logical question presented iswhether the clause at issue does in fact fall within thegeneral proscription of Section 8(e) That would mcludeconsideration of the Union's work preservation defenseLease Construction Co, supra However, I shall not pro-ceed in this manner Instead, for reasons which will bediscussed, I shall first address the applicability of theconstruction mdustry proviso of Section 8(e), then con-sider the 8(b)(4)(B) and 8(b)(3) allegations of the com-plaint, and then return to the question of whether theclause falls withm the general proscription of Section8(c)D The Construction Industry Proviso of Section 8(e)and its Applicability to the Present CaseThis case squarely presents the question of whether anantidouble-breasting clause is protected under the con-struction industry proviso to Section 8(e) of the Act Aswill be discussed, I am not persuaded that any reportedBoard or Supreme Court decision is dispositive of thisissue However, the case law thus far has developed cer-tain principles which provide a framework within whichthe question may be resolved In order to analyze thisframework, it is necessary to consider m some detail fourcases which the parties have cited Two of these casesreached the Court of Appeals level, and two were ulti-mately resolved by the Supreme Court I shall deal withthese cases in chronological orderThe first case is Plumbers Local 217 (Carrel Co), 152NLRB 1672 (1965), enfd m part and rev in part 361F 2d 160 (1st Or 1966) In Carrel, the Board was pre-sented with the question of whether the respondentunion violated Section 8(e) by entering into a collective-bargaining contract containing the following clauseThe Employer agrees that no journeyman or ap-prentice who is a member of Local 217 will beassigned to work or expected to work or requiredto work, on any job or project on which a workeror person, is performing any work within the juris-diction of Local No 217, if said worker or person isperforming such work for wages, or hours or underany conditions of employment, which are differentfrom those established by this AgreementThe Board held in sum that the clause was a secondaryprovision and therefore within the general prohibition ofSection 8(e), but that it also fell within the protection ofthe construction industry proviso The Board rejectedGeneral Counsel's argument that the proviso was not ap-plicable because the clause was "not restricted to thesubcontracting or contracting out of work to be per-formed at the construction site" Specifically, the Boardheld as followsAs the disputed provision is limited to work on aconstruction industry jobsite, we cannot agree withGeneral Counsel that the proviso is inapplicablesolely because the contract provision does not spe-cifically refer to the "contracting out" or "subcon-tracting" of unit work To hold the proviso applica-ble only where a contract provision copies the stat-utory language, even though the situation fallssquarely within the one contemplated by such lan-guage, would in our opinion, sacrifice substance toform Additionally, the application of the provisodoes not, in our view, depend on the precise rela-tionship between Carvel with whom the Union hasa contract and other employers and persons on thejob, in this mstance the general contractor and [non-union subcontractor], who may be affected by theenforcement of the contractual proviso The lan-guage of the proviso itself does not limit its applica-bility to the "contracting out" or "subcontractmg"of work by the employer with whom a union has anagreement within the scope of Section 8(e) Indeed,were the proviso given such a limited applicability,it would be of little effect, for aside from the gener-al contractor on a job, the various firms involvednormally have control only of "unit" work•that is,the particular work for which they hold a subcon-tract Restrictions on the nght to subcontract suchwork could well be primary, and thus lawful with-out reference to the construction industry proviso,because they are wholly outside the scope of Sec-tion 8(e) Significant on the scope of this proviso isthe statement of Senator Kennedy, in his report forthe Senate Conference on the 1959 Amendments tothe Act, thatThe first proviso under 8(e) is intend-ed to preserve the present state of the law withrespect to the validity of agreements relating tothe contracting of work to be done at the site ofa construction projectAgreements by which a contractor prom-ises not to subcontract work on a constructionsite to a nonunion contractor appear to be legaltoday They will not be unlawful under Section8(e) The proviso is also applicable to all otheragreements involving undertakings not to dowork on a construction site with other contrac-tors or subcontractors regardless of the precise re-lation between them [Emphasis by Board ]The Board concluded that "consequently the failureof [the clause] to refer specifically to 'contracting out' or'subcontracting' and the fact that it may affect persons PAINTERS DISTRICT COUNCIL 51 (MANGANARO CORP )631and employers with whom [the signatory subcontractor]has no contractual relationship does not bar applicationof the proviso here" The Board held that the clause wasnot protected by the construction industry proviso, butonly because the clause incorporated into the contractself-enforcement terms which permitted employees toengage in work stoppages in reliance upon the clauseThe Board also found on the facts of the case that Local217 violated Section 8(b)(4)(B) of the Act by engaging insuch a work stoppage The Board based this finding inpart upon its finding that the signatory employer had"no control" over the work of the other subcontractor,or over the working conditions of the other subcontrac-tor's employees, or "indeed over the subcontracting" ofwork by the general contractor to the other subcontrac-tor "or anyone else" On review, the court of appealsconcurred with the Board's analysis of the scope of theconstruction industry proviso However, the Court heldthat the clause did not incorporate self-help provisions ofthe contract, and consequently rejected the Board's de-termination that Local 217 violated Section 8(e) TheCourt enforced the Board's order only insofar as it relat-ed to the stnke conduct proscribed by Section 8(b)(4)(B)The clause involved in Carvel is distinguishable fromthe present clause in only one pertinent respect Specifi-cally, the Carve! clause was limited in its applicability tojobsites where the signatory employer's employees wereor might be engaged at work, whereas the present clauseis not so limited I do not agree with General Counsel'sargument (Br 53-56) that the present clause is distin-guishable from the clause in Carve! because the presentclause does not relate to the contracting or subcontract-ing of jobsite work If so, then the clause in Carve! alsodid not relate to the contracting or subcontracting ofjobsite work Suppose for example that the clause inCarve! referred to a job or project on which a firm affili-ated with the signatory employer by common manage-ment, control or majority ownership, was performingwork within Local 217's jurisdiction Such a clausewould be narrower in application that the clause actuallyinvolved in Carve!, but virtually mdistmgunhable fromthat in the present case, except insofar as the presentclause is not limited to sites where the signatory employ-er is or may engage in work In Carvel, the Board care-fully explained that the construction industry proviso isnot limited to situations involving the contracting ofwork to or from the signatory employer Rather, as dem-onstrated by Carve!, the protection afforded by the pro-viso extends to the contracting or subcontracting of job-site work among firms which may not even be related tothe signatory employer The instant clause is directly ad-dressed to the contracting or subcontracting of jobsitework, in that it is designed to restrict "double-breasting"e, the contracting or subcontracting of "on-site con-struction work" on a nonunion basis by related firmswhich also contract or subcontract on a union basis Ifany "sophistry" is here involved, it lies in General Coun-sel's argument that the present clause does not relate tocontracting or subcontracting of work As the Boardstated in Carve! with respect to a similar argument in thatcase, the argument "sacnfice[s] substance to form "16The second case arose some 10 years after Carve! Op-erating Engineers Local 542 (York County Bridge), 216NLRB 408 (1975), enfd 532 F 2d 902 (3d Cir 1976),cert denied 429 U S 1072 (1977), is significant becauselike the present case, it involved an antidouble-breastingclause In York County Bridge, the Board found thatLocal 542 threatened York with a work stoppage in sup-port of its demand that York sign a mulnemployer con-tract which contained the following clausesSection 11-Non-Union Equipment(a)No operator shall be required to operateequipment belonging to a contractor or supplierwith whom this Local Union is not in signed rela-tions provided, Umon equipment is available in thelocality No party to this agreement shall rent orsupply equipment unmanned to anyone doing con-struction work covered by this agreement who isnot in signed relations with this Union(b)No employee represented by this Union onconstruction work shall be required to operateequipment of or for any Employer who has any in-terest in a firm or company doing constructionwork within the jurisdiction of this Union andwhich is not in signed relations with this UnionThe Board held in sum that the above clauses, including11(b)•the "dual Company" clause, were secondary innature, and went beyond the protection of the construc-tion industry proviso, and therefore, that Local 542 vio-lated Section 8(b)(4)(n)(A) of the Act by threateningYork In finding that the clauses went beyond the con-16 The cases cited by General Counsel and the charging parties as in-ferentially supporting their position, are plainly not in point ElectricalWorkers IBEW Local 1186, 92 NLRB 254 (1971), and Operating EngineersLocal 3 (Stuckel Rock), 271 NLRB 921 (1984), involved contractual re-strictions on the kind of equipment and materials which could be broughtto the jobsite In essence these clauses were product boycott provisionswhich purported to regulate offsite work Therefore they went beyondthe protection of the proviso The legislative history of the Landrum-Griffin amendments indicates that Congress was particularly concernedthat proviso protection would not be extended to such clauses See H RRep No 1147 on S 1555, 86th Cong 1st Seas 39 (1959), 1 Leg Hist943 (LMRDA 1959) of the Labor-Management Reporting and DisclosureAct of 1959 at 943 Food & Commercial Workers Local 1442 (Ralphs Gro-cery), 271 NLRB 697 (1984), was not a construction industry case and didnot involve an interpretation of the construction Industry proviso South-ern California District Council of Hod Comers (Swimming Pool GuniteContractors), 144 NLRB 978 (1963), which was distinguished by theBoard in Canel, is also distinguishable from the present case In Swim-ming Pool Gunite, as found by the Board, the clause at Issue did not dealwith contracting or subcontractmg, but Instead was designed to absolvethe signatory umon from responsibility under its no-strike agreementwhen strikes occurred on construction projects General Counsel alsoargues (Br 54) that if Congress Intended the proviso to protect agree-ments such as the instant clause, then the proviso would have read "relat-ing to work to be performed," Instead of "relating to the contracting orsubcontracting of work to be done" However, the former languagewould have been so vague as to be meaningless, because It would haveencompassed every potential subject for bargaining in the constructionindustry, whether primary, secondary, mandatory, or nonmandatory It isevident that Congress referred to "contracting or subcontracting" inorder to make clear that the proviso protected secondary agreementswhich would otherwise fall within the prohibitory language of Sec 8(e) 632DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstruction industry proviso, the Board based its determina-tion solely on the premise that "Neither the first sen-tence of Section 11(a) nor Section 11(b) is limited to situ-ations where the boycotted supplier of the equipment hasany employees at the jobsite " The Board adhered to itspreviously expressed view, that "the 8(e) proviso was in-tended to prevent labor strife among nonunion and unionemployees at the same jobsite " In sum, the Board heldthat the clauses were not protected by the proviso be-cause they restricted the signatory employer from per-forming work at jobsites where nonunion labor was notpresent The Board also found that Local 542 violatedSection 8(b)(3) of the Act However, the Board did notfind that the clauses were unlawful or unprotected bythe proviso for this reason Rather the Board's findingwas based on two other grounds First, the finding wasbased on Local 542's insistence that it would not permitYork to sign the contract unless York agreed to takesteps to bring Wagman, its parent company, under thecontract Indeed York itself asked to sign the contractThe Board concluded that Local 542 thereby condi-tioned negotiations on enlargement of the bargainingunit, a nonmandatory subject of bargaining Second, theBoard held that Local 542 further violated Section8(b)(3) by holding the negotiations hostage to anothernonmandatory subject of bargaining, namely, its demandfor contract provisions banned by Section 8(e) Onreview, the court of appeals affirmed the Board's deci-sion The Court concurred in the Board's analysis of theconstruction industry proviso, stating "We fail to seehow the rationale of eliminating friction between unionand nonunion workers on a jobsite couldhave any appli-cation to the use of inanimate equipment" (532 F 2d at906)If York County Bridge were the last word on the sub-ject, then I would be constrained to find, based on its au-thority, that the present clause goes beyond the protec-tion of the construction industry proviso However, itwas not the last word Four months after the Boardissued its decision in York County Bridge, the SupremeCourt decided Connell Construction Co v Plumbers Local100, 421 U S 616 (1975) This was a civil action by Con-nell to annul an agreement between Connell and Local100 as an illegal restraint on competition under Federaland state law Connell was a general building contractorLocal 100 did not represent any of Connell's employees,nor did it seek to represent those employees Rather,Local 100 picketed Connell and other general contrac-tors to obtain, and did obtain, an agreement which pro-vided in sum that the signatory firm would contract orsubcontract on-site construction work within Local 100'strade jurisdiction, only to firms which were parties tocollective-bargaining agreements with Local 100 Local100 contended that the agreement was protected by theconstruction industry proviso to Section 8(e), and there-fore that antitrust policy must defer to the Act The Su-preme Court disagreed The Court held that Federalantitrust laws might be applicable, because the 8(e) pro-viso "extends only to agreements in the context of col-lective-bargaining relationships," and "possibly toconunon-situs relationships on particular jobsites aswell" The Court declined to pass on the latter suggestedlimitation to the proviso However the Court, by impli-cation, questioned whether such a narrow interpretationof the proviso was warranted Specifically, the Courtcited its earlier decision in National Woodwork, supra, forthe proposition that the proviso was "a measure designedto allow agreements pertaining to certain secondary ac-tivities on the construction site because of the close com-munity of interests there," but observed that "othercourts have suggested that it serves an even narrowerfunction to alleviate the fnctions that may arisewhen union men work alongside nonunion men on thesame construction site "17The fourth case is Carpenters Local 944 (Woelke &Romero Framing), 239 NLRB 241 (1978), enfd en bancsub nom Associated Builders v NLRB, 654 F 2d 1301(9th Or 1981), affd in pertinent part 456 U S 645(1982) Local 944 struck Woelke & Romero in further-ance of its demand for a contract clause which prohibit-ed the signatory contractor and its subcontractors fromsubcontracting work at any jobsite "except to a person,firm or corporation, party to an appropriate, currentlabor agreement with the appropriate Union, or subordi-nate body signatory to this Agreement" The casesquarely presented the issue of whether in the context ofcollective-bargaining relationship, the clause was protect-ed by the construction industry proviso The Board hadlittle difficulty in concluding that this broad clause went"far beyond protecting traditional bargaining unit workfor bargaining unit employees" The Board held that theclause was "neither a valid work preservation clause nora valid union standards provision," but was secondary innature Nevertheless, after a detailed analysis of the Su-preme Court's decision in Connell, the Board held that"Inasmuch as Respondents' proposed contract provisionshere were advanced in the context of a collective-bar-gaining relationship between Respondents and Woelke,we find that the clauses are privileged by the construc-tion industry proviso to Section 8(e) of the Act Accord-ingly, we shall dismiss the complaint to the extent that italleges that Respondents' picketing of Woelke in supportof the subcontracting proposals violated Section8(b)(4)(1) and (u)(A) of the Act" The Board rejected thearguments of General Counsel and Woelke that the Con-nell rationale "significantly narrowed" the scope of the8(e) proviso, in part by requiring that the contractualclause apply to sites at which the employer has employ-ees represented by a labor organization Significantly, theBoard never mentioned York County Bridge, although itsdecision m Woelke was squarely contrary to its rationalein that case This prompted the Ninth Circuit Court to17 I do not agree with Manganaro Maryland's argument (Br 67) thatthe Connell restriction should be extended by analogy to the present case,because the clause at issue would cover employees of nonunion affiliateswhich do not have collective-bargaining contracts with the Union TheCourt's rationale in Connell precluded such an extension The Courtfound that the record contained "no evidence that the Union's goal wasanything other than organizing as many subcontractors as possible," andthat "Local 100, by agreement with several contractors, made nonunionsubcontractors ineligible to compete for a portion of the available work"Nevertheless, the Court concluded that "There can be no argument inthis case, whatever its force in other contexts, that a restraint of this mag-nitude might be entitled to an antitrust exemption if it were included in alawful collective-bargaining agreement" PAINTERS DISTRICT COUNCIL 51 (MANGANARO CORP )633cite York County Bridge for the proposition that "the po-sition of the agency has not been an unwavering one" Infact, the Board's analysis of Connell indicates not that theBoard was being inconsistent, but that the Board inter-preted Connell as undercutting the rationale of YorkCounty Bridge, and concluded that York was no longerviable law The Board, if it wished, could have distm-ginshed York, e g, on the ground that that case involveda double-breasting clause or an 8(b)(3) violation Howev-er, the Board did not do so The Board's silence speaksfor itself As matters turned out, the Board read the Su-preme Court correctly The Court adopted a broad inter-pretation of the 8(e) proviso, holding that the proviso"ordmanly shelters union signatory subcontractingclauses that are sought or negotiated in the context of acollective-bargaining relationship, even when not limitedin apphcation to particular jobsites at which both unionand nonunion workers are employed" The Court ac-knowledged that "secondary subcontracting agreementslike those at issue here create top-down organizing pres-sure," but held that "Congress endorsed subcontractingagreements obtained in the context of a collective-bar-gaining relationship•and decided to accept whatevertop-down pressure such clauses might entail" The Courtwent on to explain that the Act contained other provi-sions which protected the rights of nonunion employeesin the construction industryIn sum, York County Bridge is no longer viable law,and the Supreme Court has limited the impact of Connellto the issue there presented, i e, the validity of hot cargoagreements obtained outside of the context of a collec-tive-bargaining relationship Although Carve! and Woelke& Romero did not involve double-breasting clauses, theirrationale would protect the clause at issue in the presentcase As discussed, the clause in Carve! was broader inscope than the clause in the present case, except insofaras it was limited to jobsites where both union and non-union workers might be employed However Woelke &Romero excluded this factor as a basis for denying theprotection of the 8(e) proviso The contract provision inWoelke was far broader in its organizational implicationsthan the present clause The Woelke provision, whichcovered all jobsite work, was designed to benefit notonly the signatory union, but all building trades unionsIn contrast the present clause is expressly limited to bar-gaining unit type work, when performed by firms affili-ated with the signatory employer through common man-agement, control or majority ownership Therefore on itsface, the present clause reflects at least an arguable unitwork preservation purpose which was plainly inconsist-ent with the broadly worded clauses involved m Carve!and WoelkeThe legislative history of Section 8(e), although not di-rectly addressed to the problem of "double breasting,"also tends to support the Union's position in this case Ido not agree with General Counsel's argument (Br 58)that the issue presented involves whether the construc-tion industry proviso should be interpreted in an "expan-sive or dynamic" manner Rather, the issue involveswhether the proviso should be interpreted in a flexible ora rigid manner Was the proviso frozen in time, so as toaddress only the problems of the 1950s? Or was the pro-viso also intended to enable the construction industryunions, through the process of collective bargaining, todeal with future problems which might not have beenanticipated in 1959? The key legislative history indicatesa flexible approach As indicated, Senator John F Ken-nedy, speaking on behalf of the Senate conferees, statedthat the proviso applied not only to "promises not tosubcontract work on a construction site to a nonunionsubcontractor," i e, conventional no-subcontractingclauses, which "appear to be legal today," but also to"all other agreements involving undertakings not to dowork on a construction project site with other contrac-tors or subcontractors regardless of the precise relation-ship between them" 105 Cong Rec 17900 (1959), 2 LegHist 1433 Senator Kennedy could not have anticipatedthat more than two decades later, construction unionswould regard double-breasting as a major problem inconnection with jobsite work Nevertheless, his state-ment makes clear that the 8(e) proviso was not simply in-tended to apply to clauses in common use in 1959, whoselegality had been determined, but to future attempts byunions to deal with industry problems, without limitationas to nature of the relationship between the contractorsand subcontractors involved "Since the proviso wasadded to Section 8(e) at the Senate conferees' insistence,and since Senator Kennedy was chairman of the Senateconferees, his explanation of the clause is entitled to sub-stantial weight" Woelke & Romero, supra, 456 U S 645at fn 9Throughout their briefs, including their discussions ofthe construction industry proviso, General Counsel andthe charging parties have repeatedly emphasized thetheme that the clause at issue should be found unlawfulbecause the clause purports to govern separate, nonsigna-tory employers Thus General Counsel asserts (Br 54)that "the clause relates to and purports to control thesignatory contractor's investment, management or assert-ed control of separate employers which have nothing todo with work to be performed by, or work controlled bythe signatory contractor" Similarly, Manganaro Mary-land argues (Br 67) that "the breadth of the no-doublebreasted clause raises special concerns under Section 8(e)to the extent that the contract would be applied to em-ployees of separate employers or separate units" Man-ganaro Maryland asserts that "In this context, non-unionaffiliates which would be covered by the clause shouldbe viewed as 'stranger contractors " As indicated, theSupreme Court in Woelke & Romero addressed such con-cerns, and rejected similar arguments Moreover, the ar-guments are based on an erroneous premise whichequates separate employer status with lack of nght orpower of control As found, the instant clause could atleast theoretically apply to firms which are separate em-ployers within the meaning of the Act However, if twoor more firms engaged directly or indirectly in perform-ing unit type work, share common management, controlor majority ownership, then together they comprise anentity which has the right or power to control suchwork, regardless of whether they have chosen to actual-ly or actively exercise such control Berman Enterprisesv Longshoremen ILA Local 333, 644 F 2d 930 (2d Or 634DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1981), cert denied 454 U S 965 (1981), is in pointBerman, like Connell Construction Co, was an antitrustaction which involved the legality of an alleged hotcargo contract provision 18 The provision, which mightbe described as a maritime equivalent of a no-doublebreasting clause, read as followsSection 1 Application AgreementThis Agreement applies only to all licensed andunlicensed Employees, employed on tugboats andself-propelled lighters owned or operated by theEmployers, a subsidiary company, an affiliated com-pany or a company division in the Port of New Yorkand vicinity [Emphasis added]This being a maritime industry case, ILA did not havethe benefit of either Section 8(e) proviso Rather, it wasmcumbent upon ILA to demonstrate that the clause wasprimary in nature, 1 e, a work preservation clause TheCourt acknowledged that in order to meet this standard,ILA would have to show that (1) the clause "must haveas its objective the preservation of work traditionallyperformed by employees represented by the union, and(2) "the contracting employer must have the power togive the employees the work in question•the so-called'right of control' test" The Court found that the recordevidence in the trial court was sufficient to supportILA's defense, and affirmed judgment dismissing theantitrust claim The Court found that the evidence wassufficient to demonstrate a work preservation object TheCourt's finding with respect to the second test is particu-larly sigmficant to the present case The Court found inconnection with the "antitrust claim," that GeneralMarine, the signatory employer, and its affiliate, plaintiffBerman, whose employees were represented by a differ-ent union, constituted a single employer under the ActHowever, in its discussion of the "labor law claim," i e,the 8(e) question, the Court made no finding that all sig-natory members of the employer association constitutedsingle employers with their respective affiliates Never-theless, the Court held that "the Union's conduct also isnot vulnerable to Berman's `right to control' argumentbecause the Union did not coerce Association membersto obtain work for the Union that the members had noright or power to assign" (emphasis added) It is evidentthat the Court mterpreted the phrases "affiliated compa-ny" and "subsidiary company" as encompassing entitieswhich had the right or power to assign unit workIndeed the courts have long held, in sum, that separateemployer status does not guarantee absolute protectionunder Section 8(b)(4)(A) and (B) of the Act, that unionpressure directed against one employer, in furtherance ofa dispute over the conditions of a separate employer orself-employed person, may be lawful where the unioncan demonstrate a work preservation objection, coupledwith actual or potential control of such conditions by thestruck or signatory employer, and that Denver Building'8 The Federal Courts may decide labor law questions that emerge ascollateral Issues in suits brought under independent Federal remedies, in-cluding the antitrust laws Connell Construction Co, supra, 421 U S at626Trades' does not require otherwise See Teamsters (ACETransportation) v Oliver, 358 U S 283, 294 (1959), Team-sters Local 24 v NLRB, 266 F 2d 675, 680 (D C Cir1959), Building Service Employees (Terminal BarberShops), 313 F 2d 880, 883 (D C Cir 1963), ProductionWorkers Local 707 (Checker Taxi) v NLRB, 793 F 2d323, 331 (D C Cir 1986) Thus in ACE Transportation,supra, the Court held that Local 24 could lawfully strikeACE in furtherance of a dispute over the terms and con-ditions of employment of drivers employed by owners ofequipment ("lessors") who leased their tractors to ACEThe Court explained that "the businesses of the Lessorsand ACE are so integrated operationally that for pur-poses of this proceeding they must be deemed either asingle employer, a joint or common venture, a 'straightline' operation within the Board's understanding of thatterm, or an alliance of interest" Therefore the Courtconcluded that whichever term best descnbed the rela-tionship, ACE could not be regarded as a neutral underthe secondary boycott provisions of the Act Similarly,the Board has never construed the right-of-control test asone to be invoked whenever the business entities in-volved constitute separate employers under the ActRather the Board explained that in applying the test"our analysis has not nor will it ever be a mechanicalone, and, in addition to determining, under all the sur-rounding circumstances, whether the union's objective istruly work preservation, we have studied and shall con-tinue to study not only the situation the pressured em-ployer finds himself in but also how he came to be inthat situation And if we find that the employer is nottruly an 'unoffendmg employer' who ments the Act'sprotections, we shall find no violation in a union's pres-sures even though a purely mechanical or surfacelook at the case might present an appearance of a [viola-tion] " Plumbers Local 438 (George Koch Sons), 201NLRB 59, 64 (1973), enfd 490 F 2d 323 (4th Qr 1973)No case has been cited to me, nor have I found any casein which the Board invoked the right-of-control testagainst a union m a situation where the employers in-volved were related firms with common management,control or majority ownership Plainly, if a union mayunder Section 8(b)(4)(B), in furtherance of a work pres-ervation objective, engage in economic pressure againstrelated or integrated firms which do not meet the singleemployer test, then it is difficult to see why the 8(e) pro-viso, which expressly permits secondary agreements inthe construction industry, should not be construed aspermitting agreements which apply to related firms 2819 NLRB v Denver Building Trades Council, 341 Us 675, 689-690(1951)20A C & S also argues (Br 13) that the antidouble-breastingwhich was Introduced in the 99th Congress, demonstrates that the clauseat issue is illegal A C & S is mixing apples and oranges The proposedlegislation would by operation of law, impose the status of single employ-er and single bargaining unit upon double-breasted operations in the con-struction Industry The present case presents a question of whether underexisting law, a union may through the process of collective bargaining,seek or enter Into a contract which would provide such status This argu-ment will be discussed further in the next section of this decision PAINTERS DISTRICT COUNCIL 51 (MANGANARO CORP )635E The 8(b)(4)(B) and 8(b)(3) Allegations andConcluding Findings with Respect to the8(b)(4)(A) AllegationsAs the clause at issue is protected by the constructionindustry proviso, it follows that the Union did not vio-late Section 8(b)(4)(1) and (u)(A) of the Act by strikingManganaro Maryland, A C & S or any other unit em-ployer in order to obtain a contract containing thatclause Section 8(b)(4)(A), in pertinent part, prohibits alabor organization from engaging in strikes and other co-ercive conduct in order to force an employer or self-em-ployed person "to enter into an agreement which is pro-hibited by Section 8(e) " A clause which is protected bythe construction industry proviso is not an agreement"prohibited by Section 8(e) " Therefore Section8(b)(4)(A) does not prohibit a labor organization fromengaging m strike or other economic pressure to obtainsuch an agreement Northeastern Indiana Building TradesCouncil (Centhvre Village Apartments), 148 NLRB 854,857-858 (1964), revd on other grounds 352 F 2d 696(D C Cir 1965) Therefore I am recommending that thepertinent allegations of the complaint be dismissedThe 8(b)(4)(B) allegations of the complaint, and a com-panion 8(b)(4)(A) allegation, all of which relate to Man-ganaro Maryland, fail for lack of evidence The com-plaint alleges in sum that the Union violated Section8(b)(4)(0 and (u)(B) by refusing to refer employees toManganaro Maryland for objects of (1) forcing Mangan-aro Maryland to cease doing business with ManganaroBrothers, Inc , Manganaro Industries, Inc , and Mangan-aro Holding Company (Brothers, Industries and Hold-ing), so that Brothers, Industnes, and Holding will ceasedoing business with Sweeney, "unless the agreementsought by Respondent is applied to Sweeney," and (2)forcing Sweeney to recognize and bargain with theUnion as the representative of Sweeney's employees,"despite the fact that [the Union] has not been certifiedas the exclusive bargaining representative of such em-ployees in accordance with the provisions of Section 9 ofthe Act" These allegations fail for lack of evidence thatthe Union struck Manganaro Maryland for any objectother than to obtain a contract containing the clause atissue Indeed, all of the unfair labor practice allegationsof the complaint are predicated on that demand, set forthin paragraph 17 of the consolidated complaint The re-maining allegations are conclusory in nature Unlike thesituation in York County Bridge, supra, the Union neverattached conditions to its demand As indicated, theUnion, during the course of negotiations, expressed theopinion that a "work preservation" clause would elimi-nate the practice of double-breasting However, at notime did the Union either expressly or impliedly indicatethat it sought to achieve that result except through andin accordance with the clause As indicated, GeneralCounsel does not allege that the clause contains any un-lawful self-help provisions Since Centhvre, supra, theBoard has consistently held that a strike or picketing tosecure a clause protected by the construction industryproviso to Section 8(e), does not alone establish the exist-ence of a proscribed object under Section 8(b)(4)(B)Centhvre, supra, 148 NLRB at 858, Plasterers Local 2, 149NLRB 1264, 1265 (1964), Laborers Local 1082 (E LBoggs Plastering), 150 NLRB 158, 164-165 (1964), affd384 F 2d 55 (9th Cir 1967), cert denied 390 U S 620(1969) The companion 8(b)(4)(A) allegation, previouslydescribed, also fails for lack of evidence The evidencefails to establish that the Union struck to obtain any per-tinent agreement other than the work-preservation clausequoted above That clause, and no other agreementsought by the Union, would determine whether Mangan-aro Maryland was required to cease doing business withother firms If General Counsel is contending that theclause at issue is further violative of Section 8(e) becauseit would require Manganaro Maryland to cease doingbusiness with Brothers, Holding, and Industries unlessthe contract were applied to Sweeney, then the allega-tion would fail for the reasons discussed above, i e, be-cause the clause is protected by the construction industryproviso Insofar as pertinent to the issues in this case, theUnion made the same demand upon Manganaro Mary-land that it made upon all of the contractors who partici-pated in the 1984 negotiations, namely, that they agree tothe work-preservation clause In light of total lack ofevidence that the Union, by proscribed self-help means,sought to compel Manganaro Maryland to cease doingbusiness with related firms, the 8(b)(4)(B) and companion8(e) allegations would seem to serve no purpose otherthan as a vehicle for obtaining an advisory opinion as tothe legal status of the relationships among various "Man-ganaro organization" firms and their employeesWith respect to the 8(b)(3) allegations, the complaintalleges that the Union failed and refused to bargain ingood faith with Manganaro Maryland and A C & S -CIB by demanding, bargaining to impasse, and strikingto obtain a contract containing the work-preservationclause, because the provisions of the clause "are prohibit-ed by Section 8(e) of the Act in that they require a con-tracting employer to cease doing business with other per-sons" and "are not provisions respecting the wages,hours, or other terms and conditions of employment ofthe employees of [Manganaro Maryland or A C & S -CIB] in the Manganaro unit or A C & S unit respec-tively" These allegations are insufficient as smatter oflaw A union does not violate Section 8(b)(3) of the Actby striking to obtain a contract which is protected by theconstruction industry proviso to Section 8(e) Arnold MHansen, supra, 149 NLRB at 1265-1266, E L BoggsPlastering Co, supra, 150 NLRB at 165 For the reasonspreviously discussed, York County Bridge, supra, does nothold otherwise As the Board stated m Boggs, "it wouldbe anomalous" to hold that the right given by Congressto permit unions m the construction industry to strike forclauses protected by the construction industry proviso,was taken away under Section 8(b)(3) (150 NLRB at165) Any agreement which would be unlawful underSection 8(e), but for the proviso, constitutes what wouldbe, absent the proviso, a nonmandatory subject of bar-gaining for the same reasons advanced by General Coun-sel, because such agreements (1) require a cessation ofbusiness with other persons, and (2) concern the termsand conditions of employment of nomuut employees Itis evident that General Counsel's theory would notmerely circumvent, but would overrule Centhvre, by re- 636DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDvivmg the doctrine of Colson & Stevens,21 albeit under adifferent label That doctrine was abandoned by theBoard in Centhvre after the doctrine was uniformly re-jected by every court of appeals which had an opportu-mty to consider it In Colson & Stevens, the Board inter-preted Section 8(b)(4)(A) as prohibiting strikes or picket-mg to obtain an agreement protected by the constructionindustry proviso to Section 8(e), notwithstanding the un-ambiguous statutory reference to "any agreement whichis prohibited by Section 8(e) " The Board held in sumthat the Act permitted only "voluntary" agreementsunder the construction industry proviso Apart from thefact that this interpretation ran counter to the languageof Section 8(b)(4)(A), the interpretation was fallacious inanother significant respect All collective-bargaining con-tracts are in a real sense, the product of coercive pres-sure Both sides come to the bargaining table armed withtheir respective ability to exert economic pressure on theother party Thus the Union is backed up by its ability tostrike, and the employer by its ability to lock out em-ployees, replace strikers or otherwise withstand a strikeThe concept of "voluntary" agreements may have somesignificance with such matters of mutual interest as in-dustry promotion funds However, if the controversialmatter of restrictions on contracting was treated as anonmandatory subject of bargaining, then for all practi-cal purposes the construction industry proviso would berendered inoperative, contrary to the intent of CongressAs discussed, General Counsel's reliance on YorkCounty Bridge is misplaced More fundamentally, GeneralCounsel's position, specifically with respect to the 8(b)(3)allegations, and generally with respect to its overall ap-proach to this case, is based on a misinterpretation of theKiewit case, supra In order to view Kiewit in proper per-spective, it is necessary to consider the course of that liti-gation in some detail Kiewu involved a double-breastedoperation in the construction mdustry Peter ICiewitSons' Co (Kiewit) and South Prairie Construction Co(South Prairie) were each corporate subsidiaries of PeterKiewit Sons' Inc (Inc ) Operating Engineers Local 627had a collective-bargaining contract with Kiewit, butSouth Prairie operated on a nonunion basis GeneralCounsel alleged that when South Prairie expanded itsoperations into the jurisdiction of Local 627, the subsidi-aries violated Section 8(a)(5) and (1) of the Act by refus-mg to apply Kiewit's contract to South Prairie's employ-ees The contract did not contain a no-double breastingclause, and there was no contention that Local 627 vio-lated Section 8(b)(3) or any other Section of the Act bydemanding that the contract be applied to South Prairie'semployees The Board, noting the absence of any conten-tion that South Prairie was an alter ego of Kiewit, dis-missed the complaint on the ground that "South Prairieand ICiewit are separate employers under the Act andthat the employees of each constitute a separate bargain-ing unit" (206 NLRB 562) On review, the Court of Ap-peals, in disagreement with the Board determined uponthe evidence that Kiewit and South Prairie constituted asingle employer under the Act The Court then went on21 Laborers Local 383 (Colson & Stevens Construction), 137 NLRB 1650(1962), revd in pertinent part 323 F 2d 422 (9th Cll. 1963)to hold that the Board erred in finding that the subsidiar-ies had no obligation to recognize Local 627 as the bar-gaining representative of South Prairie's employees or toextend the terms of Local 627's contract with Kiewit toSouth Prairie's employees The Court based this determi-nation on its conclusion "that a reasonable likelihoodthat Kiewit's business would decline and that Kiewit'semployees would lose work (to South Prairie) has beenestablished, so that application of the 'single employer'principle would serve to protect the Union's agreementwith Kiewit and to prevent Kiewit's employees fromlosing 'the fruits of the contract " (518 F 2d at 1047,1049-1050) The Supreme Court held in sum that theCourt of Appeals acted properly within the scope of itsreviewing authority by reversmg the Board on the singleemployer issue, but exceeded that authority by decidingthe "unit" question in the first instance, instead of re-manding the case to the Board so that it could make theinitial determination (425 U S at 803-804) Pursuant tothe Supreme Court's decision and order, the case was re-manded to the Board In its second decision, the Boardacquiesced in the court of appeals' determination that thetwo subsidiaries constituted a single employer under theAct, but held upon consideration of the evidence that theemployees of South Prairie had "a distinct and separatecommunity of interests from the employees of Kiewit soas to constitute a separate appropriate bargaining unit"The Board explained that "In determining whether asingle employer exists we are concerned with thecommon ownership, structure, and integrated control ofthe separate corporations, in determining the scope ofthe unit, we are concerned with the community of inter-ests of the employees involved" In determining the unitquestion the Board considered the same factors as thoseused m determining whether a multiplant or single-plantunit is appropriate, namely "the bargaining history, thefunctional integration of operations, the differences in thetypes of work and the skills of employees, the extent ofcentralization of management and supervision, particular-ly in regard to labor relations, hiring, discipline, and con-trol of day-to-day operations, and the extent of inter-change and contact between the groups of employees"The Board found that "the operations of South Prairieand Peter Kiewit are not so closely intertwined in all re-spects that their projects are indistinguishable or theiremployees equally under the jurisdiction of both firms"The Board held that "As South Prairie's employees con-stitute a separate appropriate bargaining unit, we furtherfind that it would be improper to impose upon those em-ployees the collective-bargaining agreement executed byICiewit and Local 627" Therefore the Board again dis-missed the complaint (231 NLRB 76) On review, thecourt of appeals affirmed the Board's decision, holding insum that the Board acted properly within its "broad dis-cretion to determine appropriate bargaining units"(595 F 2d 586)If the Supreme Court had affirmed the court of ap-peals' initial decision in Kiewit, then by operation of law,double-breasted operations conducted by a "single em-ployer" within the meaning of the Act, would be mergedinto a single unit if the operations of the nonunion PAINTERS DISTRICT COUNCIL 51 (MANGANARO CORP )637"breast" posed a threat of loss of work by the unionizedoperation The recent proposed antidouble-breasting leg-islation, previously noted, would if enacted have accom-plished the same result, albeit on a broader standardNeither Kiewit nor the proposed legislation address thequestion here present, namely, whether a union maythrough the process of collective-bargaining, seek andnegotiate a collective-bargaining contract which wouldpreclude double-breasted operations involving jobsitework in the construction industry Kiewit did not involvean alleged "hot cargo" agreement, nor did Local 627seek such an agreement Nowhere in Kiewit is there anydiscussion of the applicability of the construction indus-try proviso Rather the Board simply held in sum, that inthe absence of contractual obligation the employer wasnot obligated, as a matter of law, to apply Local 627'scontract to employees who would constitute a separateappropnate bargaining unit Similarly, in York CountyBridge, supra, the Board held that Local 542 could notlawfully condition bargaining on the inclusion of anotherfirm under the contract Therefore Kiewit does not con-stitute authority for finding an 8(b)(3) violation in thepresent case Rather, as has been discussed, the rationaleof other Board and court decisions, including the Su-preme Court's decision in Woelke & Romero, compel acontrary resultAssuming arguendo that the Union had engaged instrike conduct against Manganaro Maryland for the ob-jects allegedly proscribed by Section 8(b)(4XB) of theAct, then the next question presented would be whetherManganaro Maryland, together with Brothers, Industries,Holding, and Sweeney, constitute a single employerunder the Act If so, then there can be no violation ofSection 8(b)(4)(B), regardless of whether Sweeney is thealter ego of Manganaro Maryland, or whether in the ab-sence of an alter ego relationship the employees of Man-ganaro Maryland and Sweeney would together comprisean appropriate bargaining unit or whether the employeesof Sweeney are part of the multiemployer unit foundherein See Teamsters Local 200 (Milwaukee Plywood),126 NLRB 650, 651, 654 (1960), affd 285 F 2d 325, 327(7th Cif 1960), Teamsters (Alexander Warehouse), 128NLRB 916, 918 (1960) 2222 Sec 8(b)(4)(13) in sum prohibits strike conduct for objects of (firstpart) forcing any person to cease doing business with any other person, or(second part) forcing any other employer to recognize or bargain with aunion as the representative of the employees under Sec 9 of the Act Thepresent complaint alleges in sum that the Union violated Sec 8(6)(4) firstpart (B) by striking Manganaro Maryland to force Manganaro Marylandto cease doing business with Brothers, Industries, and Holding unless thecontract sought by the Union is applied to Sweeney and violated secondpart (B) by striking Manganaro-Maryland to force Sweeney to recognizeand bargain with the Union as the representative of its employees Thesecond allegation is redundant Second part (B) does not proscribe any-thing which is not already proscribed by first part (B) If the struck em-ployer or person is a neutral employer or person who is uninvolved inthe Union's dispute, then the strike is violative of second part (B) regard-less of whether he has any business relationship with the party withwhom the Union has its dispute (they may even be competitors), regard-less of whether the Union has a cognizable dispute with any specificperson, and regardless of the nature of the primary dispute MannmeUnion (Houston Maritime Assn) v NLRB, 342 F 2d 538, 543-544 (2d Cir1965), cert denied 382 U S 835 (1965), Maritime Union (Delta SteamshipLines) v NLRB, 346 F 2d 411, 416-420 (1) C Or 1965), cert denied 382US 840 (1965), NLRB v Washington-Oregon Shingle Weavers' DistrictIf it were necessary to reach the question, I would findthat Manganaro Maryland, together with Brothers, In-dustnes, Holding, and Sweeney, constitute a single em-ployer under the Act, and therefore there can be no vio-lation of Section 8(b)(4)(B) as alleged m the complaintAll of the critical elements (common ownership, central-ized control of labor relations, common management andinterrelation of operations) are present It is undisputedthat all five corporations, together with another corpora-tion, Manganaro Corporation, New England (ManganaroNew England) are commonly owned by the brothersJohn and Frank Manganaro John and Frank each ownone-half of the stock of Industries (until 28 February1984 another brother, Anthony Manganaro, was also aco-owner) 23 Manganaro Maryland, Sweeney, and Man-ganaro New England, the actual operating companies,are wholly owned subsidiaries of Holding, which is awholly owned subsidiary of Brothers, which in turn is awholly owned subsidiary of Industries John, Frank,and/or Anthony Manganaro comprise the board of di-rectors of all five corporations Corporate records indi-cate that as of May 1984 Frank was the sole director ofSweeney, that John and Frank were directors of Indus-tries, Brothers, Holding, and Manganaro Maryland, andAnthony had given up or was in the process of relin-quishing his directorships with the various Manganarocorporations However, counsel for Brothers andSweeney, who initially appeared as mtervenors in thisproceeding, admitted at the outset of the hearing thatJohn was board chairman of both Manganaro Marylandand Sweeney John is also board chairman at least of In-dustries and was at all times and still is president of In-dustries, Brothers, and Holding John D Hampshire Jrwas president of Manganaro Maryland from 1 March1983 until 11 October 1984, when he resigned at the re-quest of John Manganaro Hampshire succeeded Antho-ny Manganaro as president, and was in turn succeededby Frank Manganaro Edward Small was president ofSweeney from 10 February to 17 September 1984,Council (Sound Shingle), 211 F 2d 149, 152 (9th Or 1954) Both first part(B) and second part (B) require that there be a separate neutral employeror person with whom the striking union has no dispute If there is nosuch employer or person, there is no violation of Sec 8(b)(4)(B)23 Unless otherwise indicated, my findings describe to the situation asit existed in May 1984 This does not mean that I am precluded fromconsidering the prior history of the corporations involved on the questionof single employer status General Counsel argues (Br 108) that the timelimitation period of Sec 10(b) of the Act precludes consideration of evi-dence on the question of single employer status which predates the 10(b)period, i e that I cannot consider evidence of "events and circumstances"over 6 months prior to filing of the initial charge in this case GeneralCounsel is in error Sec 10(b) is a shield, not a sword It does not pre-clude a respondent from defending Itself by presenting evidence whichpredates the 10(b) period, even if the evidence demonstrates unfair laborpractice conduct Moreover, "Section 10(b) does not bar evidence It barscharges" NLRB v American Aggregate Co, 305 F 2d 559 (5th Cu. 1962)Thus it has been held that General Counsel may introduce evidence ofjoint employer status which predates the 10(b) period, even where suchstatus is a necessary prerequisite for finding an unfair labor practice Pul-itzer Publishing Co v NLRB, 618 F 2d 1275, 1278 (8th Cu 1980), certdemed 449 US 875 (1980) See also Longshoremen ILA (New York Ship-ping), 266 NLRB 230, 243-245 (1983), affd 473 US 61 (1985), m whichthe Board, acting pursuant to the Supreme Court's previous directive,considered evidence on ILA's work preservation defense which wentback to the early years of this century 638DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhaving also succeeded Anthony Manganaro in that ca-pacity Small was succeeded by Lloyd Carhart, who is incharge of day-to-day operations at Sweeney Russell En-erson was operations manager of Manganaro Marylandfrom October 1984, when Hampshire left, until April1986 Enerson was in charge of day-to-day operations,and thereby functioned as the counterpart of Carhart 24The Manganaro brothers commenced business in 1959,begmmng in Massachusetts, under the corporate name ofBrothers Smce April 1982 Industries has been the parentcorporation Industries and the subsidiary corporationstogether comprise the "Manganaro organization" Indus-tries, Brothers, Holding, together with Manganaro NewEngland, have at all tunes been based at corporate head-quarters in Malden, Massachusetts Until the late 1970sthe Manganaro organization operated only in New Eng-land However, as the organization continued to grow,the Manganaro brothers sought to expand into otherareas of' the country, specifically, the Baltimore-Washing-ton area and the Atlanta area They subsequently aban-doned the Atlanta operation, but remained in the Balti-more-Washington area They formed Manganaro Mary-land to operate as a unionized firm and Sweeney Corpo-ration, Maryland as a nonunion firm Thus in 1981, whenManganaro Maryland commenced its first job in theWashington, D C area, it immediately sought out andsigned a "memorandum of understanding" with theUnion 25 In 1982 the Manganaro organization ceased op-erations under the name of Sweeney Corporation, Mary-land, and thereafter conducted its nonunion operationsunder the name of Sweeney Company ManganaroMaryland and Sweeney operate pursuant to a policywhich was established by the Manganaro brothers and isenforced by John Manganaro, the chief executive of theManganaro organization, namely, that Manganaro Mary-land operates as a union firm and Sweeney operates as anonunion firm Only John Manganaro has authority tochange this policy These facts alone are sufficient todemonstrate centralized control of labor relations forpurposes of the single employer standard Mew, supra,518 F 2d at 1046, 231 NLRB at 77 John Manganaro es-tablished guidelines for Manganaro Maryland andSweeney in order to assure compliance with the KiewitII standards for a lawful double-breasted operationThus, John Manganaro ordered that there be no inter-change of field personnel or equipment between the twosubsidiaries Therefore there is considerably more cen-tralized control of labor relations than was present inKiewit itself John Manganaro also retained ultimate con-trol of the 1984 contract negotiations on behalf of Man-ganaro Maryland John Hampshire, the president and24 Although General Counsel argues (Br 106) that the single employerissue must be decided on the basis of the situation as It existed in May1984, General Counsel relies heavily on the testimony of Enerson andCarhart, neither of whom held their respective positions at that timeEdward Small was not called as a witness in this proceeding, and JohnHampshire was called as a union witness25 As found, the memorandum stated that Manganaro Maryland wassignatory to a contract with the Painters' District Council in BostonGeneral Counsel states (Br fn 15) that the contract was actually signedby Manganaro New England If so, then It is evident that project manag-er Legg, who signed the memorandum, saw no distinction between thetwo companies, at least for labor relations purposesnominal head of Manganaro Maryland, kept Manganarofully Informed of the course of negotiations and forward-ed all papers to him Richard Jackson told MichaelMonroe that he could not agree to an antidouble-breast-mg clause without approval "from Boston" All nonfieldpersonnel of the Manganaro organization, including theWashington area subsidiaries, are covered by the samebenefit plans As Manganaro Maryland is a unionizedfirm, the wages, benefits and working conditions of itsfield employees are governed by applicable collective-bargaining contracts Personnel decisions (hiring, firing,transfer, etc ) and wages and workmg conditions forSweeney field employees are determined at the companylevel by Sweeney's president or his subordinatesSweeney's field employees are covered by a health insur-ance plan which is their only fnnge benefitIn April 1984 Industries, under the signature of itsPresident John Manganaro, issued a revised personnelmanual for the Manganaro organization The manual de-scribed the "Manganaro organization" as followsThe Mangan= organization is in essence a subcon-tracting firm specializing in Fireproofmg, Drywall,Lath, Plaster and Masonry work The organizationis comprised of Manganaro Brothers, Inc, the cor-porate headquarters, which was founded in 1959and two subsidiary district offices in Massachusettsand Maryland In addition, a real estate acquisitioncompany is activeThe manual listed the corporations which comprised theManganaro organization, including Manganaro Marylandand Sweeney, and described in great detail the employeebenefits plan of the organization and "the working pro-cedures of the Company" Although there are some dif-ferences in the types of work performed by ManganaroMaryland and Sweeney, both companies are essentiallyand substantially engaged as commercial drywall subcon-tractors in the Baltimore-Washington areaManganaro Maryland and Sweeney function as partsof a single-integrated business enterprise, under the tightcontrol of John Manganaro and his immediate subordi-nate, Brothers' comptroller, Thomas Vagrm Brothersinitially capitalized the subsidiaries, and continues to an-nually invest substantial sums of money to the extentneeded to finance their operations The subsidiaries paydividends to Brothers, the amount of which is deter-mined by their respective boards of directors, i e, Johnand Frank Manganaro "Corporate," meaning Brothers,prepares an annual financial plan for each of the operat-ing subsidiaries, including projected costs and profit 26Neither subsidiary can substantially deviate from its planwithout the approval of John Manganaro For example,neither subsidiary could, without his approval, undertake26 Enerson and Carhart each testified in sum that they, together withother subsidiary personnel, prepared their respective annual financialplans, subject to approval by John Manganaro However, comptrollerVagnn, who was also presented as a General Counsel witness, testifiedthat Brothers prepared the plan for each subsidiary Carhart admittedhis testimony that he was not Involved with financial matters such astaxes, banking, accounting, and Insurance In light of Vagrm's testimony,I find that the financial plain were prepared by Brothers PAINTERS DISTRICT COUNCIL 51 (MANGANARO CORP )639a project or projects which would require financing orother resources beyond the limits of the plan Moreover,the Manganaro brothers at all times retain overall con-trol of the scope, nature and direction of the operationsof Manganaro Maryland and Sweeney Thus in 1984they decided to and did substantially reduce the oper-ations of both Manganaro Maryland and Sweeney Theydid so not because of factors umque to the subsidiaries,but because of their overall view of the course to betaken by the Manganaro organization as a whole Thedecision itself reflected a difference of opinion betweenJohn and Frank Manganaro on one hand, and AnthonyManganaro (who had been in charge of both subsidiaries)on the other, and culminated in Anthony's departurefrom the organizationAlthough John Manganaro is based at "corporate," i eBrothers headquarters in Malden, Massachusetts, he isregularly involved in the day-to-day operations of Man-ganaro Maryland and Sweeney, which together comprisethe "Maryland district" of the Manganaro organizationJohn Manganaro or his brother Frank regularly if not ex-clusively sign contracts, surety bonds, and guarantees ofperformance According to Comptroller Vagnn, JohnManganaro signed such documents because contracts andbonds must be signed by "an officer of the corporation"It is evident that by "corporation," Vagrm meant Broth-ers Manganaro Maryland and Sweeney have always hadat least one officer who was not a family member It isalso unlikely that John Manganaro would waste his valu-able tune in performing ministerial functions IndeedManganaro emphasized in his testimony that he hasmany and vaned interests which make demands upon histime The inference is warranted and I so find, that JohnManganaro personally signed contracts and bonds formore substantial reasons, e g, because the contracts werenegotiated with his customers, who expected him to sign,or because the contracting parties needed his signature asassurance that the resources, name, and financial integri-ty of the Manganaro organization, and specifically thatof John and Frank Manganaro, stood behind the con-tract Only John Manganaro can authorize legal actionJohn Manganaro conducts staff meetings at Maldenwhich are attended by the operating heads of the subsidi-ary corporations, at which meetings policy matters arediscussed He also conducts such meetings at the Mary-land "district" offices, which are jointly attended by theoperating heads of Manganaro Maryland and Sweeneyand members of their respective staffs, at which timesuch matters as bid strategy on particular jobs is dis-cussed 27 John Manganaro also determines the amount ofbonus received by operating heads, and is involved inthe selection of their subordinate supervisory personnelJohn Hampshire testified that as president of Manganaro27 By "operating heads" I am referring to the persons in charge ofday-to-day operations My principal point of reference is the tenure ofSweeney President Carhart and Manganaro Maryland Operations Manag-er Enerson, who as indicated were presented as General Counsel wit-nesses In this regard I am giving General Counsel the benefit of thedoubt by inferring that Edward Small, as Sweeney president, had thesame amount of authority as his successor Carhart Prior to the departureof Anthony Manganaro, one person was in charge of day-to-day oper-ations of both companies, I e, the "Maryland district" of the ManganaroorganizationMaryland he discussed the selection of foreman withManganaro John Manganaro also exercises his authoritythrough his subordinates at Brothers Brothers must ap-prove certain types of bids, specifically, those whichexceed the financial plan or involve certain types of un-usual or difficult work Brothers also formulates andissues detailed common guidelines governing administra-tion and other operating procedures of the subsidiariesThe role of Thomas Vagrm is particularly significanton the single employer issue Vagrm, a certified publicaccountant, was assistant comptroller for ManganaroNew England In February 1984 John Manganaro pro-moted Vagnn to the position of comptroller, and trans-ferred him to Maryland for the specific purpose of over-seeing the operations of Manganaro Maryland andSweeney Vagnn initially went on the payroll of Man-ganaro Maryland, but subsequently went on the payrollof Brothers In fact, since his promotion Vagnn has beencomptroller of Brothers and in that capacity has func-tioned as comptroller for all operating subsidiaries SinceJune 1985 Brothers, Manganaro Maryland, and Sweeneyhave maintained offices in adjacent suites in an officebuilding in Greenbelt, Maryland Vagrm personally ne-gotiated the leases as a single package 28 Vagnn reportsdirectly to John Manganaro He is responsible for assur-ing compliance with corporate policy and assuring thatthe subsidiaries are operated in an efficient, businesslikeand economical manner Vagnn is involved on a day-to-day basis in all facets of the subsidiaries' operationsexcept field operations and personnel and labor relationsHe reviews all contracts and billings, and deals regularlywith contractors, subcontractors and suppliers In con-ducting the business of Manganaro Maryland andSweeney, Vagnn acts on behalf of both subsidiaries,sometimes jointly 29Vagnn's progression up the corporate ladder is not un-usual for Manganaro organization personnel Supervisoryand administrative personnel commonly move from onecorporation to another within the Manganaro organiza-tion Prior to the departure of Anthony Manganaro, offi-cers and other supervisory and administrative personnelof one subsidiary commonly served in the same capacityfor the other subsidiary, or performed services for theother subsidiary Although the practice has diminished, Ithas not entirely ceased Richard Jackson, who was vicepresident for sales for Manganaro Maryland from about28 Until some time in 1982 Manganaro Maryland and Sweeney sharedcommon offices From that time until June 1985 they were located inseparate offices at different addresses, about 1 mile apart, in Columbia,Maryland Brothers did not maintain an office in Maryland until 1984 or1985 General Counsel argues (Br 107-108) that the 1982 split of offices"significantly altered the status of [the] relationship" between the subsidi-aries I do not agree In light of their continuing proximity and the subse-quent reconsolidation of their offices, It is evident that their separationwas a temporary arrangement which did not reflect any significantchange in their long-term relationship Moreover, Comptroller Vagnntestified that he performed the same functions for the subsidiaries beforeand after the reconsohdation of offices29 Manganaro Maryland and Sweeney each pay fees to Brothers forservices performed I do not regard this fact as demonstrating an arm's-length relationship The arrangement was devised by Brothers, and theamount of each fee is set by Brothers The subsidiaries have no choice inthe matter 640DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJuly 1980 until February 1985, testified concerning fourinstances, after the two subsidiaries separated offices, inwhich he solicited jobs for Sweeney As late as 1985,Eugene Bucci, who is president of Manganaro New Eng-land, negotiated a contract for Manganaro Marylandwith Saturn Construction Company, a nonunion generalcontractor Pursuant to John Manganaro's instruction,Manganaro Maryland President John Hampshire advisedSweeney President Small on purchasing practices FranCaruso, who is administrative assistant for Sweeney, alsoperforms administrative and clerical functions for Man-ganaro MarylandThe operations of Manganaro Maryland and Sweeneyare interrelated and commonly managed in numerousother ways Brothers provides common insurance cover-age for all Manganaro corporations The policies are ne-gotiated by John Manganaro Each subsidiary is kept m-formed of the other's bidding Brothers generates infor-mation for the subsidiaries through a smgle computersystem Industries files consolidated Federal corporateincome tax returns for itself and all subsidiaries, and allManganaro corporations operate on the same fiscal yearPayroll records of Manganaro Maryland and Sweeneyare mamtamed together, without separation by corpora-tion John Manganaro has represented to employees, cus-tomers, and government agencies that Industries and itssubsidiaries comprise the "Manganaro organization," andthat Manganaro Maryland and Sweeney comprise theMaryland "district" or "division" of that organizationTherefore he has felt free to usurp any corporate title hewishes, e g, he has represented himself as president ofManganaro Maryland and of Sweeney, and as the custo-dian of records for both subsidiariesMy ultimate determinations in this case are essentiallybased on resolution of questions of law and in particular,the applicability of the construction industry proviso toSection 8(e) of the Act Prudence would dictate that inthis situation, I should make alternative findings of factwith respect to whether the clause at issue falls withinthe general prohibition of Section 8(e), including but notlimited to consideration of the Union's work preservationdefense As indicated, I made alternative fact findings inconnection with the 8(b)(4) allegations Also as dis-cussed, the usual decisional procedure is to consider theoverall applicability of Section 8(e) before addressing theapplicability of the proviso The problem is that theBoard has precluded me from doing so During thecourse of this hearing, I denied petitions to revoke sub-poenas duces tecum which the Union served upon A C& S CIB, and five related or allegedly related corpora-tions These subpoenas called for the production of docu-ments showing among other things, bids and contracts inWashmgton, D C, Maryland and Virginia, field person-nel in the same area, and communications among thecorporations, including communications concerning the1984 contract negotiations, the /clause at issue in thiscase, and the market recovery program of the Washing-ton Building Trades On request for special permission toappeal by the subpoenaed corporations, which was sup-ported by General Counsel, the Board granted the re-quest and directed me to quash the subpoenas, which Idid The Board gave no reasons for its order, althoughpetitioners and General Counsel advanced severalgrounds in support of the petition (not limited to rel-evance), and the Board's Rules and Regulations (Sec102 31(b)) require the Board and the administrative lawjudge to give a statement of reasons when ruling on apetition to revoke The Union also recalled CIB Oper-ations Manager Russell Seifert, who previously testifiedfor General Counsel, as its own witness Union counselattempted to question Seifert about the relationshipsamong A C & S, CIB and the other subpoenaed com-panies At the direction of counsel for A C & S, Seifertrefused to answer such questions It is evident that unioncounsel was attempting to show that A C & S -CIB wasengaged in a double-breasted operation in the Washing-ton, D C area, and wished to question Seifert about suchoperation I permitted union counsel to make an offer ofproof of what he expected to show through the testimo-ny of Seifert, and I received the offer in evidence Muchof the offer actually encompassed information containedin documents which were in the possession of the Union,and I received those documents in evidence However,in accordance with the Board's prior order, I rejectedthe Union's offer of proof as to what it expected to showthrough the subpoenaed documents A C & S requestedspecial permission to appeal from my rulings that thequestions pertained to relevant matters and my accept-ance of the offer of proof Again General Counsel sup-ported the request, and again A C & S and GeneralCounsel advanced various arguments in support of theirposition By order dated 16 July 1986, the Board grantedthe request and reversed my rulings 3• The Board ad-vanced only one reason for its order, namely, that "TheBoard, having duly considered the matter, and noting theabsence of an 8(b)(4)(B) allegation in the complaint in 5-CC-1038, concludes that the testimony which Respond-ent sought to elicit from Russell Siefert regarding the re-lationship between AC&S and other companies is essen-tially the same information which Respondent sought inits subpoena duces tectun which the Board directed theJudge to quash and that such information is not relevantto this proceeding" [Emphasis added ]As indicated, the Board based its ruling on the absenceof a secondary boycott allegation involving A C & S -CIB, and gave no other reasons Therefore I cannotassume that the Board accepted any other argument ad-vanced by A C & S or General Counsel As discussed,I have found that there was no secondary boycott con-duct in this case Therefore, if (as held by the Board) theevidence sought by the Union concerning A C & S -CIB and related firms is irrelevant to this proceedmg,then comparable evidence concerning any other unit em-ployer who has, is or may be engaged in a double-breast-ed operation within the Union's jurisdiction is also irrele-vant At most, such evidence is, under the Board's ra-tionale, relevant only for the limited purpose of deter-mining whether, for secondary boycott purposes, Man-ganaro Maryland and its affiliates are separate employersor persons under Section 8(b)(4)(B) Manganaro Mary-30 Pursuant to the Board's Order, the Union's offer of proof is stncken PAINTERS DISTRICT COUNCIL 51 (MANGANARO CORP )641land has correctly recognized this significance of theBoard's ruling (Br fn 47)I am unable to reconcile the Board's rationale withNational Woodwork Mfrs Assn In that case the SupremeCourt made clear that both Section 8(b)(4XB) and Sec-tion 8(e) involve the same test, namely, that when awork preservation defense is raised, the determination ofwhether a violation has occurred cannot be made with-out an inquiry into whether, under all the surroundingcircumstances, the Union's objective was preservation ofwork for the pnmary unit employees, or whether theagreement or boycott was tactically calculated to satisfyunion objectives elsewhere (386 U S 612, 644-646(1967) ) In the context of double-breasted operations, it isimpossible to meaningfully make such an inquiry withoutexamining the relationships among the related firms TheBoard's rationale also seems to convey an implied rejec-tion of General Counsel's 8(b)(3) theory in this case,which encompasses both Manganaro Maryland and AC & S -CIB General Counsel alleges in sum that even ifthe clause at issue is protected by the construction indus-try proviso, the Union's strike violates Section 8(b)(3) be-cause the clause is not limited to the terms and condi-tions of employment of "A C & S Umt" employees,and would require A C & S -CIB "to refuse to engagein business with any separate person unless the agree-ment is applied to that person" If this were a validtheory, then the Union would be entitled to an opportu-nity to show that A C & S -CIB was part of a double-breasted operation which constituted a single employerunder the Act, or that the wings of the operation togeth-er constituted all or part of an appropriate bargainingumt In any event, in light of the Board's ruling, myanalysis of the evidence must end at this point For thereasons discussed above, I find that the Union has notviolated the Act as alleged in the complaintOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edsiORDERThe complaint is dismissed in its entiretySi If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses